




This Second Amended and Restated Pledge and Security Agreement is subject to the
terms and provisions of that certain Amended and Restated Intercreditor
Agreement, dated as of June 9, 2011 (as such agreement may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
"Intercreditor Agreement"), among Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch, as
administrative agent for the ABL Secured Parties referred to therein, U.S. Bank
National Association, as collateral agent for the Term Debt Secured Parties
referred to therein, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
"Rabobank Nederland", New York Branch, as administrative agent under the terms
of the Credit and Security Agreement referred to therein, Smithfield Receivables
Funding, LLC, Smithfield Foods, Inc. and the other Grantors (as defined below).
SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended or otherwise modified from time to time, this "Security Agreement") is
entered into as of June 9, 2011 by and among Smithfield Foods, Inc., a Virginia
corporation (the "Company"), and the other Persons listed on the signature pages
hereof (each, including the Company, a "Grantor", and collectively, the
"Grantors") and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland", New York Branch, in its capacity as administrative agent (the
"Administrative Agent") for the Secured Parties.
PRELIMINARY STATEMENTS
Certain of the Grantors, certain of the other subsidiaries of the Company and
JPMorgan Chase Bank, N.A., as administrative agent for a syndicate of lenders,
entered into that certain Amended and Restated Credit Agreement dated as of July
2, 2009 (as amended, supplemented or otherwise modified prior to the date
hereof, the "Existing Credit Agreement"). To secure the obligations of the
Company under the Existing Credit Agreement, certain of the Grantors and certain
of the other subsidiaries of the Company executed that certain Amended and
Restated Security Agreement dated as of July 2, 2009 with JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the "Prior Agent" and such
Amended and Restated Security Agreement, as amended, supplemented or otherwise
modified prior to the date hereof, the "Prior Security Agreement").
Since the execution of the Prior Security Agreement, the following transactions
involving the subsidiaries who were parties to the Exiting Credit Agreement and
the existing Prior Security Agreement have occurred:
(i)    Each of Gwaltney Transportation Co., Inc., LPC Transport, Inc. and
Valleydale Transportation Company, Inc. has merged with and into Smithfield
Transportation Co., Inc. and Smithfield Transportation Co., Inc. is the
successor in interest by merger to such parties;
(ii)    Each of Farmland Distribution Inc. and North Side Foods Corp. has merged
with and into Farmland Foods, Inc. and Farmland Foods, Inc. is the successor in
interest by merger to such parties; and
(iii)    Each of Patrick Cudahy Incorporated, PC Express, Inc. and 814 Americas,
Inc. has merged with and into Patrick Cudahy, LLC and Patrick Cudahy, LLC is the
successor in interest by merger to such parties.
As a result of the foregoing, Gwaltney Transportation Co., Inc., LPC Transport,
Inc., Valleydale Transportation Company, Inc., Farmland Distribution Inc., North
Side Foods Corp., Patrick Cudahy
Incorporated, PC Express, Inc. and 814 Americas, Inc. are no longer party to the
Existing Credit Agreement or the Prior Security Agreement.
Prior to the date hereof, Patrick Cudahy, LLC has been joined as subsidiary
guarantor under the Existing Credit Agreement and a "grantor" under the Prior
Security Agreement.
Contemporaneously with the execution hereof, the Grantors are entering into that
certain Second Amended




--------------------------------------------------------------------------------




and Restated Credit Agreement dated as of the date hereof (as amended, restated
or otherwise modified from time to time, the "Credit Agreement") with the
Administrative Agent and the lenders party thereto which, among other things,
amends and restates the Existing Credit Agreement in full. Additionally, under
the terms of the Credit Agreement, JPMorgan Chase Bank, N.A. has assigned all of
its right, title and interest as the administrative agent in and to the Prior
Security Agreement to the Administrative Agent.
Premium Pet Health, LLC and Smithfield Global Products Inc. have each been
joined as subsidiary guarantors under the Credit Agreement and are each being
joined as a "Grantor" hereunder pursuant to the terms hereof.
As required by the terms of the Credit Agreement, the parties hereto wish to
amend and restate the Prior Security Agreement in its entirety as herein set
forth (but not extinguish the security interests created thereby which are
continued under the terms hereof).
ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:
ARTICLE I
DEFINITIONS
1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
1.2.    Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.
1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and in the
Preliminary Statement, the following terms shall have the following meanings:
"Accounts" has the meaning set forth in Article 9 of the UCC.
"Additional Grantor" has the meaning set forth in Section 8.16.
"Aircraft Collateral" means all airplanes and other aircraft requiring
registration with the United States Federal Aviation Administration, any
successor agency or any similar state agency.
"Article" means a numbered article of this Security Agreement, unless another
document is specifically referenced.
"Chattel Paper" has the meaning set forth in Article 9 of the UCC.
"Collateral" has the meaning set forth in Article II.
"Collateral Deposit Account" has the meaning set forth in Section 7.1(a).
"Collateral Report" means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
"Commercial Tort Claims" shall have the meaning set forth in Article 9 of the
UCC.
"Control" has the meaning set forth in Article 8 or, if applicable, in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
"Controlled Deposit Account" means a Deposit Account that is subject to a
Deposit Account Control




--------------------------------------------------------------------------------




Agreement, including any Collateral Deposit Account.
"Copyrights" means, with respect to any Person, all of such Person's right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
"Deposit Account Control Agreement" means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party's funds, and the Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.
"Deposit Accounts" has the meaning set forth in Article 9 of the UCC.
"Documents" has the meaning set forth in Article 9 of the UCC.
"Equipment" has the meaning set forth in Article 9 of the UCC.
"Excluded Accounts" means (i) deposit accounts, the funds in which are used, in
the ordinary course of business, solely for the payment of salaries and wages,
workers' compensation, pension benefits and similar expenses or taxes related
thereto, (ii) each deposit account used, in the ordinary course of business,
solely for daily accounts payable and that has an ending daily balance of zero,
(iii) each account, all the cash and Permitted Investments contained in which
are subject to a Lien permitted under Section 6.02(h) of the Credit Agreement,
(iv) each account, all the cash and Permitted Investments contained in which are
subject to a Lien pursuant to Section 6.02(t) of the Credit Agreement to cash
collateralize obligations under letters of credit or in respect of Banking
Services Obligations or Swap Obligations; (v) each account, all the cash and
Permitted Investments contained in which consist of proceeds of Indebtedness
permitted by the Credit Agreement and/or proceeds from the sale, transfer or
other disposition of Term Debt Priority Collateral, in each case, to the extent
depositing such cash or Permitted Investments in such account is required
pursuant to the Senior Secured Notes Documents and (iv) accounts of the Grantors
holding cash or Permitted Investments in an aggregate amount not to exceed
$10,000,000 at any one time.
"Excluded Collateral" has the meaning set forth in Article II.
"Excluded Payments" has the meaning set forth in Section 4.6(d)(iii).
"Exhibit" refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
"Farm Products" has the meaning set forth in Article 9 of the UCC.
"Fixtures" has the meaning set forth in Article 9 of the UCC.
"Foreign Subsidiary Voting Stock" means the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any Foreign Subsidiary.
"General Intangibles" has the meaning set forth in Article 9 of the UCC.
"Goods" has the meaning set forth in Article 9 of the UCC.
"Instruments" has the meaning set forth in Article 9 of the UCC.
"Intellectual Property" means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without




--------------------------------------------------------------------------------




limitation, the Copyrights, the Patents, the Trademarks and the Licenses, and
all rights to sue at law or in equity for any Infringement thereof, including
the right to receive all proceeds and damages therefrom.
"Inventory" has the meaning set forth in Article 9 of the UCC.
"Investment Property" means the collective reference to (i) all "investment
property" as such term is defined in Section 9-102(a)(49) of the UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of "Pledged
Stock") and (ii) whether or not constituting "investment property" as so
defined, all Pledged Notes and all Pledged Stock.
"Issuer" means any issuer of any Investment Property.
"Joinder" has the meaning set forth in Section 8.16.
"Letter-of-Credit Rights" has the meaning set forth in Article 9 of the UCC.
"Licenses" means, with respect to any Person, all of such Person's right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
"Lock Boxes" has the meaning set forth in Section 7.1(a).
"Lock Box Agreements" has the meaning set forth in Section 7.1(a).
"Margin Stock" has the meaning assigned to such term in Regulation U.
"Material Intellectual Property" means the Intellectual Property listed on
Exhibit G attached hereto.
"Patents" means, with respect to any Person, all of such Person's right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.
"Permitted Liens" means a Lien permitted by Section 6.02 of the Credit
Agreement.
"Pledged Collateral" means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.
"Pledged Notes" means all promissory notes listed on Exhibit C and all other
promissory notes issued to or held by any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).
"Pledged Stock" means the Equity Interests issued by each Receivables Entity and
the Equity Interests issued by each Restricted Subsidiary, including those
listed on Exhibit C, and together, in all cases, with any other shares, stock
certificates, options, interests or rights of any nature whatsoever in respect
of the Equity Interests of any Person that may be issued or granted to, or held
by, any Grantor while this Security Agreement is in effect, in each case, to the
extent not constituting Excluded Collateral.
"Receivables" means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other




--------------------------------------------------------------------------------




rights or claims to receive money which are General Intangibles or which are
otherwise included as Collateral.
"Regulation U" means Regulation U of the Board (12 CFR Part 221) as from time to
time in effect and any successor or other regulation or official interpretation
of the Board relating to the extension of credit by banks for the purpose of
purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
"Section" means a numbered section of this Security Agreement, unless another
document is specifically referenced.
"Secured Parties" means the Administrative Agent, the Lead Arrangers, the
Lenders, any Affiliate of any Lender to which Secured Obligations are owed, the
Issuing Banks and any other holder of Secured Obligations.
"Security" has the meaning set forth in Article 8 of the UCC.
"Stock Rights" means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
"Supporting Obligations" has the meaning set forth in Article 9 of the UCC.
"Term Debt Representative" has the meaning set forth in the Intercreditor
Agreement.
"Trademarks" means, with respect to any Person, all of such Person's right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof; all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.
"UCC" means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent's or any other
Secured Party's Lien on any Collateral.
"Vehicles" means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.
1.4.    Other Definitional Provisions. The words "hereof," "herein", "hereto"
and "hereunder" and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement, and Section and Exhibit references are to
this Security Agreement unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor's Collateral or the relevant part thereof.
ARTICLE II
GRANT OF SECURITY INTEREST
Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in (and continues the security interest created by the Prior Security




--------------------------------------------------------------------------------




Agreement in) all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the "Collateral"), including:
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Copyrights, Patents, Trademarks and Licenses;
(iv)    all Documents;
(v)    all Equipment;
(vi)    all Fixtures;
(vii)    all General Intangibles;
(viii)    all Goods;
(ix)    all Instruments;
(x)    all Inventory;
(xi)    all Investment Property;
(xii)    all cash or cash equivalents;
(xiii)    all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;
(xiv)    all Deposit Accounts with any bank or other financial institution
(including all cash and other items deposited therein or credited thereto);
(xv)    all Commercial Tort Claims listed on Exhibit H;
(xvi)    all Farm Products;
(xvii)    and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;
to secure the prompt and complete payment and performance of the Secured
Obligations; provided, however, that notwithstanding any of the other provisions
set forth in this Article II, this Security Agreement shall not constitute a
grant of a security interest in any of the following assets, now owned or
hereafter acquired or arising (the following assets being hereinafter
collectively referred to as the "Excluded Collateral"): (a) any treasury stock
of the Company; (b) any Equity Interest or group of Equity Interests issued by a
Foreign Subsidiary representing more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of such Foreign Subsidiary; (c) any lease, license,
contract, or agreement to which any Grantor is a party or any of its rights or
interests thereunder if and for so long as the grant of such security interest
shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or (ii)
a breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract or agreement (other than to the extent that any such
Lien or other obligation would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408, or 9-409 of the UCC (or any successor provision or
provisions)), (d) any asset owned by any Grantor that is subject to a Permitted
Lien or other contractual obligation that




--------------------------------------------------------------------------------




prohibits or requires the consent of any Person (other than the Company) not
obtained as a condition to the creation of any lien on such asset (other than to
the extent that any such Lien or other obligation would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408, or 9-409 of the UCC (or any successor
provision or provisions)), (e) any "intent to use" Trademark applications for
which a statement of use has not been filed (but only until such statement is
filed, at which point such application shall constitute Collateral hereunder),
(f) any property to the extent that such grant of such security interest is
prohibited by any Requirement of Law of a Governmental Authority or requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law is ineffective under applicable law, (g) any Vehicle, (h) all Aircraft
Collateral, (i) any Equity Interest issued by an Unrestricted Subsidiary that is
not a Receivables Entity, (j) that certain promissory note dated September 14,
2007 executed by the Company and payable to the order of Premium Standard Foods,
LLC (which pursuant to various assumption agreements, is currently the
obligation of Murphy-Brown LLC) and (k) Margin Stock owned by any Grantor on the
Effective Date
and Margin Stock purchased by the Grantors subsequent to the Effective Date in
an aggregate fair market value not to exceed $2,000,000; provided that no Margin
Stock shall constitute Excluded Collateral upon the Company delivering a Form FR
U-1 and a Form FR G-3 in accordance with Section 5.5. Notwithstanding the
foregoing, the security interest of the Administrative Agent shall attach
immediately to the property described in clauses (c), (d) and (f) at such time
as the condition causing such abandonment, invalidation or unenforceability
shall be remedied or such the breach or prohibition is no longer applicable or
when the applicable Permitted Lien is released and, to the extent severable,
shall attach immediately to any portion of such property that does not result in
any of the consequences specified in clauses (c), (d) or (f) of this paragraph,
including any proceeds of such property. Notwithstanding anything to the
contrary herein, the Grantors make no representations or warranties hereunder,
and the covenants hereunder shall not apply, in respect of the Excluded
Collateral.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Grantor represents and warrants to the Administrative Agent and the other
Secured Parties that:
3.1.    Title, Perfection and Priority. Such Grantor has good and valid rights
in or the power to transfer the Collateral and title to the Collateral with
respect to which it has purported to grant a security interest hereunder, free
and clear of all Liens except for Liens permitted under Section 4.1(e), and has
full power and authority to grant to the Administrative Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit D, the Administrative Agent will have a fully perfected first priority
security interest (or, at any time when the Intercreditor Agreement is in
effect, a perfected security interest with the priority required pursuant
thereto) in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).
3.2.    Type and Jurisdiction of Organization, Organizational and Tax
Identification Numbers. As of the Effective Date, or, with respect to any
Additional Grantor, such other date such Grantor becomes a party hereto, the
type of entity of such Grantor, its state of organization, the organizational
number issued to it by its state of organization and its federal employer
identification number are set forth on Exhibit A.
3.3.    Principal Location. (a) In the case of a Grantor that is not a
registered organization such Grantor's mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business) as of the Effective Date, or, with respect to
any Additional Grantor, such other date such Grantor becomes a party hereto are
disclosed in Exhibit A and (b) in the case of other Grantors, as of the
Effective Date, or, with respect to any Additional Grantor, such other date such
Grantor became a party hereto, such Grantor's mailing address and the location
of its place of business (if it has only one) or its chief executive office (if
it has more than one place of business), are disclosed in Exhibit A.
3.4.    Deposit Accounts. As of the Effective Date, all of such Grantor's
Deposit Accounts (other than deposit accounts with total aggregate balances of
less than $1,000,000 that are Excluded Accounts) are listed on Exhibit B.
3.5.    Exact Names. As of the Effective Date, or, with respect to any
Additional Grantor, such other date




--------------------------------------------------------------------------------




such Grantor becomes a party hereto, such Grantor's name in which it has
executed this Security Agreement is the exact name as it appears in such
Grantor's organizational documents, as amended, as filed with such Grantor's
jurisdiction of organization. As of the Effective Date, such Grantor
has not, during the past five years (i) other than as set forth in Part A of
Exhibit A, been known by or used any other corporate or fictitious name, (ii)
except as described on Exhibit E, been a party to any merger or consolidation or
(iii) except as described in Exhibit E, acquired all of the Equity Interests or
all or substantially all of the assets, or a business unit, division, product
line or line of business of a Person.
3.6.    Letter-of-Credit Rights and Chattel Paper. As of the Effective Date,
Exhibit F lists all Letter-of-Credit Rights that are not Supporting Obligations
and Chattel Paper of such Grantor involving amounts, individually or in the
aggregate, in excess of $10,000,000. As of the date of the most recent delivery
of quarterly and annual financial statements in accordance with the Credit
Agreement, Exhibit F lists all Chattel Paper of such Grantor involving amounts,
individually, in excess of $10,000,000. All actions requested by the
Administrative Agent to be taken by such Grantor to protect and perfect the
Administrative Agent's Lien on the Chattel Paper listed on Exhibit F (including
the delivery of all originals and the placement of a legend on all Chattel Paper
as required hereunder) have been duly taken. The Administrative Agent will have
a fully perfected security interest in the Chattel Paper listed on Exhibit F
prior to any other Liens other than Permitted Liens. Such Grantor has not
pledged, assigned or delivered any letter of credit or Chattel Paper to any
third party other than the Administrative Agent or the Term Debt Representative
(to the extent required by the Intercreditor Agreement).
3.7.    Accounts and Chattel Paper.
(a)    The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all material respects in all records of such Grantor relating thereto and in
all invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all material
respects what they purport to be.
(b)    With respect to its Accounts, as of the date of the most recently
delivered Borrowing Base Certificate, (i) except as specifically disclosed on
the most recent Borrowing Base Certificate, to such Grantor's knowledge, there
are no facts, events or occurrences which in any way impair the validity or
enforceability of any Eligible Account or could reasonably be expected to reduce
the amount payable thereunder as shown on such Grantor's books and records and
any invoices, statements and Collateral Reports with respect thereto; and (ii)
such Grantor has no knowledge that any Account Debtor in respect of any Eligible
Account is unable generally to pay its debts as they become due.
(c)    In addition, with respect to all of its Accounts indicated in any
Borrowing Base Certificate to be an Eligible Account, (i) the amounts shown on
all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) the obligations set forth in Section 7.1 have been
satisfied; and (iii) to such Grantor's knowledge, all Account Debtors have the
capacity to contract.
3.8.    Inventory. (a) With respect to any of its Inventory scheduled or listed
on the most recent Borrowing Base Certificate, Exhibit A sets forth the
information required thereby for all of such Grantor's Inventory (other than
Inventory in transit) located at a location (i) owned by such Grantor and (ii)
which is leased by such Grantor as lessee (x) where the aggregate value of the
Inventory of such Grantor at such location is in excess of $5,000,000 and (y)
where at least 80% of the Inventory of the Grantors at all leased real
properties is located, as designated in Part B of Exhibit A and (b)(i) as of the
Effective Date, Part C of Exhibit A sets forth the information required thereby
for all of such Grantor's Inventory located at a location at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on
consignment where the aggregate value of the Inventory of such Grantor at such
location is in excess of $1,000,000 and (ii) with respect to any of its
Inventory scheduled or listed on the most recent Borrowing Base Certificate




--------------------------------------------------------------------------------




delivered subsequent to the Effective Date, Part C of Exhibit A sets forth the
information required thereby for all of such Grantor's Inventory located at a
location at which Inventory is held in a public warehouse or is otherwise held
by a bailee or on consignment (x) where the aggregate value of the Inventory of
such Grantor at such location is in excess of $5,000,000 and (y) where at least
80% of the Inventory located at locations at which Inventory is held in a public
warehouse or is otherwise held by a bailee or on consignment. In addition (a)
such Inventory specified therein as Eligible Inventory satisfies the
requirements applicable thereto, (b) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (c) the completion of
manufacture, sale or other disposition of such Inventory (other than Inventory
of the type described in clause (n) of the definition of Eligible Inventory) by
the Administrative Agent following an Event of Default shall not require the
consent of any Person and shall not constitute a breach or default under any
contract or agreement to which such Grantor is a party or to which such property
is subject.
3.9.    Intellectual Property.
(a)    Exhibit G is, as of the Effective Date, a complete and correct list of
certain registered Intellectual Property owned by the Grantors representing
approximately 80% of the aggregate value of all of the registered Intellectual
Property owned by the Grantors as of the Effective Date, as calculated in good
faith by the Company using a valuation methodology believed to be reasonable, as
of the Effective Date.
(b)    Except for dispositions permitted under the Credit Agreement, such
Grantor owns or has the right to use all Material Intellectual Property free and
clear of all Liens other than Permitted Liens.
(c)    On the date hereof, all Material Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and to such
Grantor's knowledge, does not infringe, impair, misappropriate, dilute or
otherwise violate ("Infringe") the intellectual property rights of any other
Person in a manner that could reasonably be expected to materially impair the
value of such Intellectual Property, taken as a whole, and, except as could not
reasonably be expected to result in a Material Adverse Effect, is not being
Infringed by any other Person.
(d)    Except as set forth in Exhibit G, on the date hereof, none of the
Material Intellectual Property is the subject of any licensing or franchising
agreement pursuant to which such Grantor is the licensor.
(e)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or challenge the validity, enforceability,
ownership or use of, or such Grantor's rights in, any Intellectual Property in
any respect, and such Grantor knows of no valid basis for same, in each case, in
any respect that could reasonably be expected to have a Material Adverse Effect.
(f)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened or imminent, on the date hereof (i) seeking to limit, cancel or
challenge the validity, enforceability, ownership or use of any Intellectual
Property or such Grantor's interest therein, or (ii) which, if adversely
determined, would materially affect the value of any Intellectual Property to
such Grantor, in each case, in any respect that could reasonably be expected to
have a Material Adverse Effect.
(g)    This Security Agreement is effective to create a valid and continuing
Lien and, upon filing of appropriate financing statements in the offices listed
on Exhibit D and a short form of this
Security Agreement with the United States Patent and Trademark Office, fully
perfected first priority security interests (or, at any time when the
Intercreditor Agreement is in effect, a perfected security interest with the
priority required pursuant thereto) in favor of the Administrative Agent on such
Grantor's Material Intellectual Property, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Grantor; and all action necessary or desirable to protect and perfect the
Administrative Agent's Lien on such Grantor's Material Intellectual Property has
been duly taken.
3.10.    Filing Requirements. As of the Effective Date, none of such Grantor's
Equipment is covered by any certificate of title, except for Vehicles and
Aircraft Collateral. As of the Effective Date, none of the Collateral owned




--------------------------------------------------------------------------------




by such Grantor is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) Vehicles; (b)
Patents, Trademarks and Copyrights held by such Grantor; and (c) other
Collateral in an aggregate amount not in excess of $5,000,000.
3.11.    No Financing Statements, Security Agreements. No effective financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any relevant jurisdiction except (a) for financing
statements or security agreements naming the Administrative Agent on behalf of
the Secured Parties as the secured party or (b) as permitted by Section 4.1(e).
3.12.    Pledged Collateral.
(a)    As of the Effective Date, or, with respect to any Additional Grantor,
such other date such Grantor became a party hereto, Exhibit C sets forth a
complete and accurate list of all Pledged Collateral held by such Grantor;
provided that (i) with respect to Equity Interests issued by a Subsidiary that
constitute Pledged Collateral, Exhibit C sets forth all such Equity Interests;
(ii) with respect to Equity Interests issued by a non-Subsidiary, Exhibit C sets
forth all such Equity Interests with an individual value in excess of
$5,000,000; provided that the aggregate value of all such Equity Interests not
listed on Exhibit C shall not exceed $15,000,000, (iii) with respect to
Instruments issued by a non-Subsidiary, Exhibit C sets forth all such
Instruments with an individual value in excess of $5,000,000; provided that the
aggregate value of all such Instruments not listed on Exhibit C shall not exceed
$15,000,000; and (iv) with respect to Securities issued by a non-Subsidiary held
in a securities account, Exhibit C sets forth all such Securities with an
individual value in excess of $5,000,000; provided that the aggregate value of
all such Securities not listed on Exhibit C shall not exceed $15,000,000. As of
the Effective Date, such Grantor is the direct, sole beneficial owner and sole
holder of record of the Pledged Collateral listed on Exhibit C as being owned by
it, free and clear of any Liens, except for Permitted Liens. Such Grantor
further represents and warrants that (i) all Pledged Stock has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized and validly issued and are fully paid and non-assessable and (ii) all
Pledged Collateral which represents indebtedness owed to such Grantor by any
other Grantor or Subsidiary thereof has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness and is the legal, valid
and binding obligation of such issuer and such issuer is not in default
thereunder.
(b)    In addition, (i) none of the Pledged Collateral owned by it has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject that could reasonably be expected to materially and
adversely affect the value of such Collateral or the rights or remedies of the
Administrative Agent in respect thereof, (ii) other than in connection with a
disposition permitted pursuant Section 6.05 of the Credit Agreement, there are
existing no options, warrants, calls or commitments of any character whatsoever
relating to such Pledged Stock or which obligate any issuer of any Pledged Stock
that is a Subsidiary of the Company to
issue additional Equity Interests, and (iii) with respect to any Pledged Stock
issued by a Subsidiary of the Company, no consent, approval, authorization, or
other action by, and no giving of notice to or filing with, any Governmental
Authority or any other Person is required for the pledge by such Grantor of such
Pledged Stock pursuant to this Security Agreement or for the execution, delivery
and performance of this Security Agreement by such Grantor, or for the exercise
by the Administrative Agent of the voting or other rights provided for in this
Security Agreement or for the remedies in respect of the Pledged Stock pursuant
to this Security Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.
(c)    As of the Effective Date, or, with respect to any Additional Grantor,
such other date such Grantor became a party hereto, except as set forth in
Exhibit C, such Grantor owns 100% of the issued and outstanding Equity Interests
of each issuer of Pledged Stock owned by it and none of the Pledged Collateral
which represents Indebtedness owed to such Grantor is subordinated in right of
payment to other Indebtedness (other than any such Indebtedness that is
subordinated to the Secured Obligations) or subject to the terms of an
indenture.
ARTICLE IV
COVENANTS




--------------------------------------------------------------------------------




From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:
4.1.    General.
(a)    Collateral Records. Such Grantor will maintain in all material respects
complete and accurate books and records with respect to the Collateral owned by
it, and furnish to the Administrative Agent, with sufficient copies for each of
the Lenders, such reports relating to such Collateral as the Administrative
Agent shall from time to time reasonably request.
(b)    Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain, to the extent required hereunder
or under the Credit Agreement, a first priority perfected security interest (or,
at any time when the Intercreditor Agreement is in effect, a perfected security
interest with the priority required pursuant thereto) in and, if applicable,
Control of, the Collateral owned by such Grantor. Any financing statement filed
by the Administrative Agent may be filed in any filing office in any .UCC
jurisdiction and may (i) indicate such Grantor's Collateral (1) as all assets of
the Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor, and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates. Such Grantor also
agrees to furnish any such information to the Administrative Agent promptly upon
request. Such Grantor also ratifies its authorization for the Administrative
Agent to have filed in any UCC jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.
(c)    Further Assurances: Exceptions to Perfection. Such Grantor will, upon the
request of the Administrative Agent, furnish to the Administrative Agent
statements and schedules further
identifying and describing the Collateral owned by it and such other reports and
information in connection with its Collateral as the Administrative Agent may
reasonably request, all in such detail as the Administrative Agent may
reasonably specify. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder.
Notwithstanding the foregoing however, in addition to the other exceptions made
in this Security Agreement to the perfection of the Liens created hereby, if no
Default exists:
(i)    a Grantor may retain any letters of credit and money received or held in
the ordinary course of business;
(ii)    a Grantor shall not be required to:
(A)    take any action under the laws of any jurisdiction other than the United
States of America or any jurisdiction located therein to create, perfect or
protect the security interest of the Administrative Agent in the Equity Interest
of any Foreign Subsidiaries pledged pursuant hereto or in any Intellectual
Property registered outside the Untied States of America;
(B)    obtain and deliver to the Administrative Agent, for the purpose of any
fixture filings to be made by the Administrative Agent, real property
descriptions for any of such Debtor's locations or places of business (other
than with respect to the Mortgaged Property to the extent required by the Credit
Agreement);
(C)    file or have filed any effective financing statement under the provisions
of




--------------------------------------------------------------------------------




the Food Security Act of 1985 (7 U.S.C. §1631, as amended) and the regulations
promulgated thereunder; or
(D)    obtain the consent of any third party with respect to the pledge
hereunder of any Pledged Collateral issued by a Person who is not a wholly-owned
Subsidiary or otherwise cause the Administrative Agent to have Control over any
Pledged Collateral issued by a Person who is not a wholly-owned Subsidiary.
(d)    Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for dispositions permitted pursuant
to Section 6.05 of the Credit Agreement.
(e)    Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Permitted Liens.
(f)    Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except in respect of Liens permitted by Section 4.1(e).
Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the prior written consent of the Administrative Agent, subject
to such Grantor's rights under Section 9-509(d)(2) of the UCC.
(g)    Locations. Such Grantor will not maintain any Inventory, Equipment, Farm
Products, books and records relating to the Collateral or other tangible
Collateral (other than Collateral in transit) owned by it at any location (other
than (i) those locations listed on Exhibit A or identified in a notice
delivered to the Administrative Agent pursuant to Section 4.13, and (ii) those
locations not required by Section 3.8 to be listed on Exhibit A) unless it shall
have notified the Administrative Agent in writing, by amending, supplementing or
restating Exhibit A hereto to add any such other location, no later than the
date required for delivery of the Borrowing Base Certificate pursuant to Section
5.01(f) of the Credit Agreement and shall have obtained a Collateral Access
Agreement for each such location to the extent required by Section 4.13.
(h)    Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral except to the
extent any failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
4.2.    Receivables.
(a)    Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, so long as no Event of Default shall have
occurred and be continuing, such Grantor may reduce the amount of any Receivable
in accordance with its present policies and in the ordinary course of business
or otherwise as appropriate in its commercially reasonable business judgment.
(b)    Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will use commercially reasonable efforts to collect and
enforce, at such Grantor's sole expense and as appropriate in its commercially
reasonable business judgment, all amounts due or hereafter due to such Grantor
under the Receivables owned by it.
(c)    Delivery of Invoices. At the request of the Administrative Agent, such
Grantor will promptly deliver to the Administrative Agent duplicate invoices
with respect to each Account requested by the Administrative Agent and owned by
such Grantor bearing such language of assignment as the Administrative Agent
shall specify.
(d)    Disclosure of Counterclaims on Receivables. If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on any
Eligible Account in excess of $500,000 owned by such Grantor exists or (ii) if,
to the knowledge of such Grantor, any dispute, setoff, claim, counterclaim or
defense exists or has been




--------------------------------------------------------------------------------




asserted or threatened with respect to any such Eligible Account in excess of
$500,000, such Grantor will disclose such fact to the Administrative Agent in
writing together with the delivery of each Borrowing Base Certificate.
(e)    Electronic Chattel Paper. Such Grantor shall take all steps requested by
the Administrative Agent to grant the Administrative Agent Control of all
electronic chattel paper involving amounts in excess of $5,000,000, in
accordance with the UCC and all "transferable records" as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.
4.3.    Inventory and Equipment.
(a)    Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment material to
the conduct of its business in good repair and working and saleable condition,
except for (i) damaged or defective goods arising in the ordinary course of such
Grantor's business, (ii) ordinary wear and tear in respect of the Equipment,
(iii) casualty and condemnation events (to the extent such casualty or
condemnation, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) and
(iv) dispositions permitted pursuant to the Credit Agreement.
(b)    Returned Inventory. Such Grantor shall, at such time as any Financial
Officer of such Grantor knows or should have known, promptly report to the
Administrative Agent any return of Inventory involving an amount in excess of
$20,000,000. Each such report shall indicate the reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default exists, such
Grantor, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent's written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent's prior written consent. All returned Inventory shall be
subject to the Administrative Agent's Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed ineligible to the extent of the
amount owing by the Account Debtor with respect to such returned Inventory and
such returned Inventory shall not be Eligible Inventory.
(c)    Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of its Inventory or other similar procedure in accordance with
GAAP at least once per fiscal year, and after and during the continuation of an
Event of Default, at such other times as the Administrative Agent requests. Such
Grantor, at its own expense, shall deliver to the Administrative Agent the
results of each physical verification, which such Grantor has made, or has
caused any other Person to make on its behalf, of all or any portion of its
Inventory. Such Grantor will maintain a perpetual inventory reporting system at
all times.
4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the Intercreditor Agreement, such Grantor will (a) deliver to the
Administrative Agent, within 30 days of the execution of this Security Agreement
(or such later date as the Administrative Agent may agree to in its sole
discretion) any Chattel Paper, Certificated Securities and Instruments
constituting Collateral owned by it whose value exceeds $5,000,000, (b) hold in
trust for the Administrative Agent upon receipt and (i) promptly thereafter
deliver to the Administrative Agent, all Certificated Securities that represent
Equity Interests in Subsidiaries and (ii) contemporaneously with the delivery of
quarterly and annual financial statements in accordance with the Credit
Agreement, deliver to the Administrative Agent any such Chattel Paper,
Certificated Securities and Instruments constituting Collateral whose value
exceeds $5,000,000; provided that with respect to a new issuance of Certificated
Securities that represent Equity Interests of an issuer whose Equity Interests
have previously been pledged to the Administrative Agent, such newly issued
Certificated Securities shall be delivered within 30 days of such issuance, (c)
cause any Indebtedness of a Restricted Subsidiary owed to any Grantor in excess
of $5,000,000 to be evidenced by a duly executed promissory note (or subject to
a global note) that, in either case, is pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, with such notes
being accompanied by proper instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Administrative
Agent may reasonably request; provided that the Company will deliver to the
Administrative Agent a duly executed global note for loans among the Company and
the Restricted Subsidiaries




--------------------------------------------------------------------------------




together with proper instruments of assignment duly executed and such other
instruments or documents as the Administrative Agent may reasonably request
within 30 days of the Effective Date, or such longer period as the
Administrative Agent may agree, in its sole discretion, and (d) upon the
Administrative Agent's reasonable request, deliver to the Administrative Agent
(and thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Collateral; provided that prior to an Event of Default, no Grantor
shall have any obligation to deliver any such Documents with a value, in any
individual case, less than $3,000,000.
4.5.    Uncertificated Pledged Collateral. a) Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers that are
Subsidiaries (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Pledged Collateral
owned by it not represented by certificates to mark their books and records with
the numbers and face amounts of all such uncertificated securities or other
types of Pledged Collateral not represented by certificates and all rollovers
and replacements therefor to reflect the Lien of the Administrative Agent
granted pursuant to this Security Agreement. With respect to any Pledged
Collateral issued by another Grantor included in the Collateral owned by it,
such Grantor will at the request of the Administrative Agent take any actions
necessary to cause (a) the issuers of uncertificated securities which are
Pledged Collateral and (b) any securities intermediary which is the holder of
any such Pledged Collateral, to cause the Administrative Agent to have and
retain Control over such Pledged Collateral other than Pledged Collateral that
constitutes Permitted Investments in an Excluded Account. With respect to any
Pledged Collateral issued by a Person other than a Grantor with an individual
value in excess of $5,000,000 included in the Collateral owned by it, such
Grantor will at the request of the Administrative Agent use its commercially
reasonable efforts to cause (a) the issuers of uncertificated securities which
are Pledged Collateral and (b) any securities intermediary which is the holder
of any such Pledged Collateral, to cause the Administrative Agent to have and
retain Control over such Pledged Collateral other than Pledged Collateral that
constitutes Permitted Investments in an Excluded Account. Without limiting the
foregoing, such Grantor will, if requested by the Administrative Agent, with
respect to any such Pledged Collateral held with a securities intermediary,
cause such securities intermediary to enter into a control agreement with the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent, giving the Administrative Agent Control other than with respect to
Pledged Collateral that constitutes Permitted Investments in an Excluded
Account.
(b)    Each Grantor acknowledges and agrees that each interest in any limited
liability company or limited partnership that is a Subsidiary pledged hereunder
that is represented by a certificate, shall be a "security" within the meaning
of Article 8 of the New York UCC and governed by Article 8 of the Uniform
Commercial Code of the applicable jurisdiction and, unless otherwise approved by
the Administrative Agent, shall at all times hereafter be represented by a
certificate, which shall be a "security" within the meaning of Article 8 of the
New York UCC and governed by Article 8 of the Uniform Commercial Code of such
jurisdiction.
(c)    Each Grantor further acknowledges and agrees that (i) the interests in
any limited liability company or limited partnership that is a Subsidiary
pledged hereunder and not represented by a certificate shall not be a "security"
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the Uniform Commercial Code of the applicable jurisdiction and (ii)
the Grantors shall at no time elect to treat any such interest as a "security"
within the meaning of Article 8 of the New York UCC or issue any certificate
representing such interest (except that the Grantors may elect to so treat any
such interest as a "security" and issue any certificate representing such
interest if promptly thereafter the applicable Grantor delivers such certificate
to the Administrative Agent).
(d)    In the event the interests in any limited liability company or limited
partnership not represented by a certificate are pledged by a Grantor hereunder
after the Effective Date such Grantor shall promptly thereafter provide the
Administrative Agent with the information required by the applicable
jurisdiction for the filing of a financing statement (or an amendment to a
financing statement) with respect to the uncertificated interests so pledged.
4.6.    Pledged Collateral.
(a)    Changes in Capital Structure of Issuers. Such Grantor will not (i) permit
or suffer any Subsidiary that is an issuer of an Equity Interest constituting
Pledged Collateral owned by it to dissolve,
merge, liquidate, retire any of its Equity Interests or other Instruments or
Securities evidencing ownership,




--------------------------------------------------------------------------------




reduce its capital, sell or encumber all or substantially all of its assets
(except for dissolutions, mergers or liquidations permitted pursuant to Section
6.03 of the Credit Agreement, Permitted Liens and sales of assets permitted
pursuant to Section 4.1(d)) or merge or consolidate with any other entity
(except for mergers or consolidations permitted pursuant to Section 6.03 of the
Credit Agreement), or (ii) vote any such Pledged Collateral in favor of any of
the foregoing.
(b)    Issuance of Additional Securities. Except as permitted by the Credit
Agreement, such Grantor will not permit or suffer any Subsidiary that is an
issuer of Pledged Stock owned by it to issue additional Equity Interests, any
right to receive the same or any right to receive earnings, except to such
Grantor or any other Grantor.
(c)    Registration of Pledged Collateral. If an Event of Default shall have
occurred and be continuing, such Grantor will permit any registerable Pledged
Collateral owned by it to be registered in the name of the Administrative Agent
or its nominee at any time at the option of the Administrative Agent.
(d)    Exercise of Rights in Pledged Collateral.
(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided, however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.
(ii)    Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.
(iii)    Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral held
by it to the extent not in violation of the Credit Agreement other than
dividends and interest paid at any time when an Event of Default shall have
occurred and be continuing (collectively referred to as the "Excluded
Payments"); provided, however, that until actually paid, all rights to such
distributions shall remain subject to the Lien created by this Security
Agreement.
(iv)    All Excluded Payments, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral (or, if paid in cash,
deposited in a Controlled Deposit Account) and shall, if received by such
Grantor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of such Grantor, and be forthwith
delivered to the Administrative Agent as Pledged Collateral or deposited in a
Controlled Deposit Account, as applicable, in the same form as so received (with
any necessary endorsement).
(v)    Such Grantor hereby authorizes and instructs each issuer of any
Investment Property pledged by such Grantor hereunder to, and each Grantor that
is an issuer of Investment Property pledged by another Grantor agrees and
consents to, (i) comply with any
instruction received by it from the Administrative Agent in writing (and any
other issuer from time to time hereby agrees to comply with such instruction)
that (x) states that an Event of Default has occurred and is continuing and (y)
is otherwise in accordance with the terms of this Security Agreement, without
any other or further instructions from such Grantor, and each Grantor agrees
that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Administrative Agent.
4.7.    Intellectual Property.
(a)    At the request of the Administrative Agent such Grantor will use its
commercially reasonable efforts




--------------------------------------------------------------------------------




to secure all consents and approvals necessary or appropriate for the assignment
to or benefit of the Administrative Agent of any Material Intellectual Property
held by such Grantor and to enforce the security interests granted hereunder.
(b)    To the extent constituting Material Intellectual Property, such Grantor
will (i) continue to use in all material respects each Trademark in connection
with each and every trademark class of goods or services applicable to its
current business in order to maintain such Trademark in full force free in all
material respects from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of all products and services offered under such Trademark
in all material respects, (iii) use each Trademark with all appropriate notices
of registration and other legends required by applicable laws in all material
respects, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and use
commercially reasonable efforts to not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
could reasonably be expected to become invalidated or impaired in any material
respect.
(c)    Such Grantor will not do any act, or omit to do any act, whereby any
Patent may become forfeited, abandoned or dedicated to the public, in any
respect that could reasonably be expected to have a Material Adverse Effect.
(d)    Such Grantor will not (and will use commercially reasonably efforts to
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any portion of the Copyrights may become invalidated or
otherwise impaired to the extent that could reasonably be expected to have a
Material Adverse Effect. Such Grantor will not (either itself or through
licensees) do any act whereby any portion of any Copyright may fall into the
public domain to the extent that could reasonably be expected to have a Material
Adverse Effect.
(e)    Such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property to Infringe the intellectual
property rights of any other Person in each case, in any respect that could
reasonably be expected to have a Material Adverse Effect.
(f)    Such Grantor shall notify the Administrative Agent promptly if it knows
or has reason to know that any application or registration relating to any
Material Intellectual Property is reasonably likely to become forfeited,
abandoned or dedicated to the public, or of any material adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor's rights in, or the validity,
enforceability, ownership or use of any Material Intellectual Property,
including, without limitation, its right to register the same, or to keep and
maintain the same.
(g)    Upon request of the Administrative Agent, such Grantor shall execute and
deliver any and all security agreements as the Administrative Agent may request
to evidence the Administrative Agent's security interest in any registered
Intellectual Property (or, with respect to any Material Intellectual Property,
the Administrative Agent's first priority security interest therein).
(h)    Such Grantor shall take all actions necessary or reasonably requested by
the Administrative Agent to maintain the registration of each of its material
Patents, Trademarks and Copyrights (now or hereafter existing), including the
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings,
unless such Grantor shall determine, in its reasonable business judgment, that
such Patent, Trademark or Copyright is not material to the conduct of such
Grantor's business or the business of the Grantors, taken as a whole.
(i)    Such Grantor shall, unless it shall, in its reasonable business judgment,
determine that such Intellectual Property is in no way material to the conduct
of its business or operations (or the business or operations of the Grantors,
taken as a whole), promptly take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property,
including, by suing for Infringement, and recovering any and all damages for
such Infringement. In the event that such Grantor institutes suit because any of
its Intellectual Property constituting Collateral is Infringed, such Grantor
shall comply with Section 4.8.




--------------------------------------------------------------------------------




4.8.    Commercial Tort Claims. Such Grantor shall promptly, and in any event
within 30 days after the same is acquired by it, notify the Administrative Agent
of any Commercial Tort Claim (as defined in the UCC) in excess of $10,000,000
acquired by it and, unless the Administrative Agent otherwise consents, such
Grantor shall enter into an amendment to this Security Agreement, in the form of
Exhibit I hereto, granting to Administrative Agent a first priority security
interest (or, at any time when the Intercreditor Agreement is in effect, a
perfected security interest with the priority required pursuant thereto) in such
Commercial Tort Claim.
4.9.    Commodity and Security Accounts. Unless an Event of Default exists, no
Grantor will be required to grant the Administrative Agent Control over any
commodity or securities account. At the Administrative Agent's request after the
occurrence and during the continuation of an Event of Default, each Grantor will
take such action as the Administrative Agent may require to grant the
Administrative Agent Control over all commodities accounts and all securities
accounts that are not Excluded Accounts owned by the Grantors.
4.10.    No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
4.11.    Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts after the Effective Date to obtain a Collateral Access
Agreement, from the lessor of each leased property, mortgagee of owned property
or bailee or consignee with respect to any warehouse, processor or converter
facility or other location where Inventory is stored or located, which agreement
or letter shall provide access rights, contain a waiver or subordination of all
Liens or claims that the landlord, mortgagee, bailee or consignee may assert
against the Inventory at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Administrative Agent; provided that
such Grantor shall not be required to seek to obtain a Collateral Access
Agreement with respect to any location (i) subject to a Collateral Access
Agreement (as defined in the Existing Credit Agreement) pursuant to the Prior
Security Agreement or for which such Grantor used commercially reasonable
efforts to obtain a Collateral Access Agreement pursuant to the Prior Security
Agreement, (ii) where Inventory is held by a
bailee or on consignment at which the value of the Inventory stored or located
is less than $5,000,000 so long as the aggregate amount of the Inventory of all
Grantors at such locations for which the Grantors do not seek to obtain
Collateral Access Agreements does not exceed 80% of the Inventory of the
Grantors at all locations where Inventory is held by a bailee or on consignment
and (iii) which is real property leased by such Grantor where the aggregate
value of the Inventory of such Grantor at such location is less than $5,000,000
so long as the aggregate amount of the Inventory of all Grantors at such
locations for which the Grantors do not seek to obtain Collateral Access
Agreements does not exceed 80% of the Inventory of the Grantors at all leased
real properties is located. Except as could not reasonably be expected to have a
Material Adverse Effect, such Grantor shall timely and fully pay and perform its
obligations under all leases and other agreements with respect to each leased
location or third party warehouse where any Inventory is or may be located.
4.12.    Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent a Deposit Account Control Agreement in respect of each
deposit account of such Grantor, other than any Excluded Account, duly executed
on behalf of such Grantor and each financial institution holding such deposit
account of such Grantor; provided that, the Administrative Agent may, in its
discretion, defer delivery of any such Deposit Account Control Agreement,
establish a Reserve with respect to any deposit account for which the
Administrative Agent has not received such Deposit Account Control Agreement,
and may require such Grantor to open and maintain a new deposit account with a
financial institution subject to a Deposit Account Control Agreement; provided
further that no such Deposit Account Control Agreement shall be required prior
to the date that is 60 days following the Effective Date (or such later date as
the Administrative Agent shall agree in its sole discretion). In the case of
Deposit Accounts (other than Excluded Accounts) maintained with Lenders, the
terms of the agreement granting Control shall be subject to the provisions of
the Credit Agreement regarding setoffs. Notwithstanding the foregoing, the
Company shall determine the aggregate balance of cash and Permitted Investments
of all Grantors in accounts (other than Excluded Accounts) not subject to
Deposit Account Control Agreements or other appropriate Control agreements in
favor of the Administrative Agent at each time when the Company delivers
Borrowing Base reports pursuant to Section 5.01(f) of




--------------------------------------------------------------------------------




the Credit Agreement and if such aggregate balance shall at any time of
determination exceed $10,000,000, the Company shall promptly eliminate such
excess from such accounts or shall within 30 days enter, or cause the applicable
Grantors to enter, into one or more Deposit Account Control Agreements or other
appropriate Control agreements with respect to each relevant account in favor of
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent so that there shall not thereafter be any such excess.
4.13.    Change of Name or Location. Such Grantor shall not (a) change its name
as it appears in official filings in the state of its incorporation or
organization, (b) in the case of a Grantor that is not a registered
organization, change its chief executive office or sole place of business, as
applicable, as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or organization, or (e) change its state of
incorporation or organization, in each case, unless it shall have provided the
Administrative Agent at least fifteen days' days prior written notice thereof
and taken any action reasonably requested by the Administrative Agent in
connection therewith to continue the perfection following such change of any
Liens in favor of the Administrative Agent, on behalf of Secured Parties, in any
Collateral; provided that any new location shall be in the United States.
4.14.    Updated Collateral Information. Such Grantor shall promptly furnish to
the Administrative Agent from time to time upon the Administrative Agent's
reasonable request, such updates to the information covered by Article III,
including any of Exhibits A through I hereto, such that such updated information
and exhibits are true and correct as of the date so furnished.
ARTICLE V
REMEDIES
5.1.    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may exercise any or all of the following rights and
remedies:
(i)    those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 5.1(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Secured Parties prior to an Event of Default;
(ii)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank's right of setoff or bankers' lien) when a debtor is in default under a
security agreement;
(iii)    give notice of sole control or any other instruction under any Deposit
Account Control Agreement or any other control agreement with any securities or
commodity intermediary and take any action therein with respect to such
Collateral;
(iv)    without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor's premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and
(v)    concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates




--------------------------------------------------------------------------------




or instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon and to
otherwise act with respect to the Pledged Collateral as though the
Administrative Agent was the outright owner thereof.
(b)    The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.
(c)    The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.
(d)    Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent's remedies (for the
benefit of the Administrative Agent and Secured Parties), with respect to such
appointment without prior notice or hearing as to such appointment.
(e)    Notwithstanding the foregoing, neither the Administrative Agent nor the
Secured Parties shall be required to (1) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.
(f)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.
5.2.    Grantor's Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:
(a)    assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at a Grantor's premises or elsewhere;
(b)    permit the Administrative Agent, by the Administrative Agent's
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;
(c)    prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such




--------------------------------------------------------------------------------




other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;
(d)    take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and
(e)    at its own expense, cause the independent certified public accountants
then engaged by each Grantor to prepare and deliver to the Administrative Agent
and each Lender, at any time, and from time to time, promptly upon the
Administrative Agent's request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.
5.3.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Secured Parties, an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor's or any other Grantor's
Inventory directly to any person, including without limitation persons who have
previously purchased any such Inventory and in connection with any such sale or
other enforcement of the Administrative Agent's rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.
5.4.    Subordination. Each Grantor and each Issuer that executes and delivers
any Acknowledgement and Consent confirming that it is bound hereby, hereby
agrees that, upon the occurrence and during the continuance of an Event of
Default, unless otherwise agreed by the Administrative Agent, all Indebtedness
owing to it by the Company or any of its Restricted Subsidiaries shall be fully
subordinated to the indefeasible payment in full in cash of such Grantor's
Secured Obligations or Guaranteed Obligations, as the case may be.
5.5.    Margin Stock. In the event that the aggregate fair market value of the
Margin Stock owned by the Grantors exceeds $2,000,000, the Company shall deliver
to the Administrative Agent a completed Form FR U-1 and a completed Form FR G-3
reasonably satisfactory to the Administrative Agent.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
6.1.    Account Verification. The Administrative Agent may upon the occurrence
and during the continuance of an Event of Default, in the Administrative Agent's
own name, in the name of a nominee of the Administrative Agent, or in the name
of any Grantor communicate (by mail, telephone, facsimile or otherwise) with the
Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of Instruments of any such Grantor to verify with such
Persons, to the Administrative Agent's satisfaction, the existence, amount,
terms of, and any other matter relating to, Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables.
6.2.    Authorization for Secured Party to Take Certain Action.
(a)    Each Grantor irrevocably authorizes the Administrative Agent at any time
and from time to time in the sole discretion of the Administrative Agent and
appoints the Administrative Agent as its attorney in fact (i) to




--------------------------------------------------------------------------------




execute on behalf of such Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent's sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent's
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent's security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply, subject to the Intercreditor Agreement, the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Section 7.3, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens as are specifically
permitted hereunder), (vii) to contact Account Debtors for any reason, (viii) to
demand payment or enforce payment of the Receivables in the name of the
Administrative Agent or such Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables, (ix)
to sign such Grantor's name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of the Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor's rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor's name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor's name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.
(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the Secured
Parties, under this Section 6.2 are solely to protect the Administrative Agent's
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers. The
Administrative Agent agrees that, except for the powers granted in Section
6.2(a)(i)-(vi) and Section 6.2(a)(xvi), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing.
6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
SUCH PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION
TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.
6.4.    Nature of Appointment; Limitation of Duty.    THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY




--------------------------------------------------------------------------------




AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY SECURED
PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS;
DEPOSIT ACCOUNTS
7.1.    Collection of Receivables; Lockbox of Payments.
(a)    Lockboxes. On or before the date that is 60 days following the Effective
Date (or such later date as the Administrative Agent shall agree in its sole
discretion), each Grantor shall (a) execute and deliver to the Administrative
Agent Deposit Account Control Agreements for each Deposit Account (other than an
Excluded Account) maintained by such Grantor as of the Effective Date into which
cash, checks or other similar payments relating to or constituting payments made
in respect of Receivables will be deposited (each, a "Collateral Deposit
Account"), which Collateral Deposit Accounts are identified as such on Exhibit
B, and (b) establish lock box service (the "Lock Boxes") with the bank(s) set
forth in Exhibit B, which lock boxes shall be subject to irrevocable lockbox
agreements in the form provided by or otherwise acceptable to the Administrative
Agent and shall be accompanied by an acknowledgment by the bank where the Lock
Box is located of the Lien of the Administrative Agent granted hereunder and of
irrevocable instructions to wire all amounts collected therein to any Controlled
Deposit Account (a "Lock Box Agreement"). After the Effective Date, each Grantor
will comply with the terms of Section 7.2.
(b)    Notice to Account Debtors and Receivables Entity. Each Grantor shall
direct all of its Account Debtors to forward payments directly to Lock Boxes or
Collateral Deposit Accounts provided that each Receivables Originator may direct
its Account Debtors to make payments to lock boxes and Deposit Accounts owned by
or otherwise under the Control of the Receivables Entity. Each Receivable
Originator will cause the Receivable Entity to forward payments arising from the
sale by the Receivable Originators of their Receivables directly to one of the
Lock Boxes or Collateral Deposit Accounts.
7.2.    Funds in the Controlled Deposit Accounts. When no Event of Default
exists, the Grantors shall be entitled to utilize the funds in any Controlled
Deposit Account. When an Event of Default exists and the Administrative Agent
provides notice thereof to the depository bank at which a Controlled Deposit
Account is maintained, no Grantor shall be entitled to utilize the funds in the
such Controlled Deposit Account, the Administrative Agent shall have sole access
to the related Lock Boxes and such Controlled Deposit Accounts and no Grantor
shall otherwise remove any item from such Lock Boxes or from such Controlled
Deposit Account without the Administrative Agent's prior written consent. After
notice has been provided pursuant to the foregoing sentence, if any Grantor
thereafter shall refuse or neglect to notify any Account Debtor or the
Receivables Entity to forward payments directly to a Lock Box subject to a Lock
Box Agreement or a Collateral Deposit Account, the Administrative Agent be
entitled to make such notification directly to Account Debtor or the Receivables
Entity. If notwithstanding the foregoing instructions, any Grantor receives any
proceeds of any Receivables (whether from the payment thereof, the sale to the
Receivables Entity or otherwise) while an Event of Default exists such Grantor
shall receive such payments as the Administrative Agent's trustee, and shall
promptly deposit all cash, checks or other similar payments related to or
constituting payments made in respect of Receivables received by it in a
Collateral Deposit Account.
7.3.    Covenant Regarding New Deposit Accounts; Lock Boxes. Before opening or
replacing any Collateral Deposit Account or other Deposit Account (other than an
Excluded Account), or establishing a new Lock Box, each




--------------------------------------------------------------------------------




Grantor shall cause each bank or financial institution in which it seeks to open
(i) a Deposit Account, to enter into a Deposit Account Control Agreement with
the Administrative Agent in order to give the Administrative Agent Control of
such Deposit Account, or (ii) a Lock Box, to enter into a Lock Box Agreement
with the Administrative Agent in order to give the Administrative Agent Control
of the Lock Box. In the case of Deposit Accounts or Lock Boxes maintained with
Lenders, the terms of such letter shall be subject to the provisions of the
Credit Agreement regarding setoffs.
7.4.    Application of Proceeds; Deficiency. At any time that an Event of
Default has occurred and is continuing the Administrative Agent may require all
cash proceeds of the Collateral, to be deposited in a special non-interest
bearing cash collateral account with the Administrative Agent and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. Any such proceeds of the
Collateral received when an Event of Default exists shall be applied, subject to
the Intercreditor Agreement, in the order set forth in Section 2.18 of the
Credit Agreement unless a court of competent jurisdiction shall otherwise
direct. The balance, if any, after all of the Secured Obligations have been
satisfied, shall be deposited by the Administrative Agent into the Company's
general operating account with the Administrative Agent or as a court of
competent jurisdiction shall otherwise direct. The Grantors shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all Secured Obligations, including any attorneys' fees
and other expenses incurred by Administrative Agent or any Lender to collect
such deficiency.
ARTICLE VIII
GENERAL PROVISIONS
8.1.    Waivers. To the maximum extent permitted under applicable law, each
Grantor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least ten days prior to (a)
the date of any such public sale or (b) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Administrative Agent or any
Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Administrative Agent or such Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.
8.2.    Limitation on Administrative Agent's and Secured Parties' Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each Secured Party shall use reasonable care with respect to the Collateral
in its possession or under its control. Neither the Administrative Agent nor any
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of the
Administrative Agent or such Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Administrative
Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is commercially reasonable for the
Administrative Agent (i) to fail to incur expenses deemed significant by the
Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection




--------------------------------------------------------------------------------




or disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent's exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
failed to so in the time frame required hereunder, and the Grantors shall
reimburse the Administrative Agent for any amounts paid by the Administrative
Agent pursuant to this Section 8.4. The Grantors' obligation to reimburse the
Administrative Agent pursuant to the preceding sentence shall be a Secured
Obligation payable not later than 10 Business Days after receipt of a reasonably
detailed invoice therefor.
8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.11, 4.12, 4.13, 5.3, or 8.7 or in
Article VII will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and Lenders have no adequate remedy at
law in respect of such breaches and therefore agrees, without limiting the right
of the Administrative Agent or the Lenders to seek and obtain specific
performance of other obligations of the Grantors contained in this Security
Agreement, that the covenants of the Grantors contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against the Grantors.
8.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the Secured Parties unless
such authorization is in writing signed by the Administrative Agent with the
consent or at the direction




--------------------------------------------------------------------------------




of the Required Lenders required under Section 9.02 of the Credit Agreement).
8.7.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
Except for the execution and delivery of a Joinder Agreement pursuant to Section
5.14 of the Credit Agreement and Section 8.16 hereof, no waiver, amendment or
other variation of the terms, conditions or provisions of this Security
Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement (and in compliance with the
Intercreditor Agreement) and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Secured Parties until the Secured Obligations
have been paid in full. No notice to or demand on any Grantor in any case shall
entitle such Grantor or any other Grantor to any other or further notice or
demand in similar or other circumstances.
8.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.
8.9.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor's assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a "voidable preference," "fraudulent conveyance," or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
8.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Lenders and any
assignment in violation of this Section 8.10 shall be null and void. No sales of
participations, assignments, transfers, or other dispositions of any agreement
governing the Secured Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to the Administrative Agent, for the
benefit of the Secured Parties, hereunder.
8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
8.12.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State or other taxing entity or authority in respect of
this Security Agreement shall be paid by the Grantors, together with interest
and penalties, if any. The Grantors shall reimburse, as set forth in Section
9.03 of the Credit Agreement, the




--------------------------------------------------------------------------------




Administrative Agent for any and all out-of-pocket expenses paid or incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, collection and enforcement of this Security Agreement
and in the audit, analysis, administration, collection, preservation or sale of
the Collateral (including the expenses and charges associated with any periodic
or special audit of the Collateral). Any and all costs and expenses incurred by
the Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.
8.13.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.
8.14.    Termination; Release. b) This Security Agreement shall continue in
effect (notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations (other than any
Banking Services Obligations, Swap Obligations or contingent indemnification
obligations not yet due and payable) have been indefeasibly paid and performed
in full (or with respect to any outstanding Letters of Credit, a cash deposit or
supporting letter of credit has been delivered to the Administrative Agent as
required by the Credit Agreement) and no commitments of the Administrative Agent
or the Lenders which would give rise to any Secured Obligations (other than any
Banking Services Obligations, Swap Obligations or contingent indemnification
obligations not yet due and payable) are outstanding.
(b)    Liens on the Collateral will be released in accordance with Section
9.02(d) of the Credit Agreement and Section 4.2 of the Intercreditor Agreement.
8.15.    Entire Agreement; Amendment and Restatement. This Security Agreement
together with the other Loan Documents embodies the entire agreement and
understanding between the Grantors and the Administrative Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Administrative Agent relating to the Collateral. This Security
Agreement amends and restates in its entirety the Prior Security Agreement. The
execution of this Security Agreement does not extinguish the Liens created under
the Prior Security Agreement nor does it constitute a novation with respect to
such Liens, which Liens are continued hereunder.
8.16.    Additional Grantors. Each Grantor acknowledges that, pursuant to
Section 5.14 of the Credit Agreement, the Company and each other Loan Party is
required to cause each Material Subsidiary created or acquired after the
Effective Date and any Subsidiary that otherwise becomes a Material Subsidiary
after the Effective Date to become a party hereto as an additional Grantor (each
such Person, an "Additional Grantor") by executing and delivering a Joinder
Agreement (a "Joinder") substantially in the form of Exhibit D to the Credit
Agreement along with supplements to the Exhibits to this Security Agreement
necessary to reflect additional Collateral provided by the Additional Grantor.
Upon delivery of any such Joinder to the Administrative Agent, notice of which
is hereby waived by the Grantors, each such Additional Grantor shall be deemed a
Grantor hereunder and shall be as fully a party hereto as if such Additional
Grantor were an original signatory hereto. Each Grantor expressly agrees that
its obligations arising hereunder shall not be discharged, diminished or
otherwise affected (a) by the addition or release of any other Grantor
hereunder, (b) by any failure by the Company or any Grantor to cause any
Subsidiary of the Company to become an Additional Grantor or a Grantor hereunder
or (c) by reason of the Administrative Agent's or any of the other Secured
Party's actions in effecting, or failure to effect, any such Joinder, or in
releasing any Grantor hereunder, in each case, without the necessity of giving
notice to or obtaining the consent of any other Grantor. This Security Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
8.17.    Choice of Law. This Security Agreement shall be construed in accordance
with and governed by the law of the State of New York, without regard to the
conflict of laws principles thereof, but giving effect to federal laws
applicable to national banks. This governing law election has been made by the
parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.
8.18.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by




--------------------------------------------------------------------------------




signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Security Agreement by facsimile or by other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.
8.19.    Intercreditor Agreement. Notwithstanding anything to the contrary
contained in this Security Agreement, the Liens granted pursuant to this
Security Agreement or any other Loan Document shall be subject to the terms and
conditions of (and the exercise of any right or remedy by the Administrative
Agent hereunder or thereunder shall be subject to the terms and conditions of),
the Intercreditor Agreement. In the event of any conflict between this Security
Agreement or any other Loan Document and the Intercreditor Agreement, the
Intercreditor Agreement shall control, and no right, power, or remedy granted to
the Administrative Agent hereunder or under any other Loan Document shall be
exercised by the Administrative Agent, and no direction shall be given by the
Administrative Agent in contravention of the Intercreditor Agreement. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, all rights and remedies of the Administrative Agent (and the
Secured Parties) shall be subject to the terms of the Intercreditor Agreement,
and, with respect to the Term Debt Priority Collateral until the Term Debt
Obligations Payment Date, any obligation of the Company and other Grantor
hereunder or under any other Loan Document with respect to the delivery or
control of any Term Debt Priority Collateral, the novation of any lien on any
certificate of title, bill of lading or other document, the giving of any notice
to any bailee or other Person, the provision of voting rights or the obtaining
of any consent of any Person, in each case in connection with any Term Debt
Priority Collateral shall be deemed to be satisfied if the Company or such
Grantor, as applicable, complies with the requirements of the similar provision
of the applicable Term Debt Document. Until the Term Debt Obligations Payment
Date, the delivery of any Term Debt Priority Collateral to the Term Debt
Representative pursuant to the Term Loan Documents shall satisfy any delivery
requirement hereunder or under any other Loan Document.
ARTICLE IX
NOTICES
9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.
IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.                
 
 
GRANTORS:
 
 
 
 
 
 
 
 
 
Smithfield Foods, Inc., a Virginia corporation
 
 
 
 
 
 
 
 
By:
/s/ Timothy Dykstra
 
 
 
Name:
Timothy Dykstra
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
Brown's Realty Partnership, a North Carolina general partnership
 
 
Carroll's Realty Partnership, a North Carolina general partnership
 
 
Smithfield-Carroll's Farms, a Virginia general partnership
 
 
 
 
 
 
 
 
By:
Murphy-Brown, LLC, as a general partner of each
 
 
 
 
 
 
 
 
 
 
By:
/s/ Timothy Dykstra
 
 
 
 
 
Name: Tim Dykstra
 
 
 
 
 
Title: Vice President





--------------------------------------------------------------------------------






 
 
Armour-Eckrich Meats LLC, a Delaware limited liability company
 
 
Farmland Foods, Inc., a Delaware corporation
 
 
John Morrell & Co., a Delaware corporation
 
 
Murphy Farms of Texhoma, Inc., an Oklahoma corporation
 
 
Murphy-Brown LLC, a Delaware limited liability company
 
 
Patrick Cudahy, LLC, a Delaware limited liability company
 
 
Premium Pet Health, LLC, a Delaware limited liability company
 
 
Premium Standard Farms, LLC, a Delaware limited liability company
 
 
Smithfield Global Products, Inc., a Delaware corporation
 
 
The Smithfield Packing Company, Incorporated, a Delaware corporation
 
 
Smithfield Purchase Corporation, a North Carolina corporation
 
 
Smithfield Transportation Co., Inc., a Delaware corporation
 
 
Stefano Foods, Inc., a North Carolina corporation
 
 
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.), a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Timothy Dykstra
 
 
 
Name:
Timothy Dykstra
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
Jonmor Investments, Inc., a Delaware corporation
 
 
Patcud Investments, Inc., a Delaware corporation
 
 
SFFC, Inc., a Delaware corporation
 
 
SF Investments, Inc., a Delaware corporation
 
 
 
 
 
 
 
 
By:
/s/ Charles McCarrick
 
 
 
Name:
Charles McCarrick
 
 
 
Title:
President
 
 
 
 
 
 











--------------------------------------------------------------------------------




 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James V. Kenwood
 
 
James V. Kenwood, Executive Director
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Izumi Fukushima
 
 
Izumi Fukushima, Executive Director







--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES




Exhibit A    -    Information and Collateral Locations
Exhibit B    -    Deposit Accounts and Lock Boxes
Exhibit C    -    Pledge Collateral, Securities and Other Investment Property
Exhibit D    -    Offices in which Financing Statements will be Filed
Exhibit E    -    Mergers and Acquisitions
Exhibit F    -    Letter of Credit Rights and Chattel Paper
Exhibit G    -    Intellectual Property
Exhibit H    -    Commercial Tort Claims








--------------------------------------------------------------------------------






Exhibit A
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement


Information and Collateral Locations
Part A


Notice Address for all Grantors:


Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430
Attention: Robert Manly and Ken Sullivan
Fax: 757-365-3025 / 757-365-3070
Current Legal Name
Former Legal Names (if any), within the last five years
Organization Type
Jurisdiction of Organization
EIN
Org ID
Address of Principal Place of Business/Chief Executive
Office
Smithfield Foods, Inc.
 
Corporation
Virginia
52-
00845861
VA
0488419-3
200 Commerce Street
Smithfield, Virginia 23430
Armour-Eckrich Meats
LLC
Arm-Eck Acquisition, Inc.; Arm-Eck Acquisition, LLC
Limited Liability Company
Delaware
20-
5453728
DE
4211897
4225 Naperville Road, Suite 600
Naperville, IL 60532
Brown's Realty
Partnership
 
Partnership
North
Carolina
30-
0163824
N/A
2822 Highway 24 West
Warsaw, NC 28398
Carroll's Realty
Partnership
 
Partnership
North
Carolina
56-
1811510
N/A
2822 Highway 24 West
Warsaw, NC 28398
Farmland Foods, Inc.
Farmland Distribution, Inc.; North Side Foods, Inc.
Corporation
Delaware
91-
2197206
DE
3678541
11500 NW Ambassador Drive,
Suite 500
Kansas City, MO 64153
John Morrell & Co.
 
Corporation
Delaware
36-
2332471
DE
0668116
805 East Kemper Road
OH 45246-2515
Jonmor Investments, Inc.
 
Corporation
Delaware
51-
0374361
DE
2607364
103 Baynard Building, 3411
Silverside Road
Wilmington, DE 19810
Murphy-Brown LLC
 
Limited Liability
Company
Delaware
54-
2038078
DE
3362999
2822 Highway 24 West
Warsaw, NC 28398
Patcud Investments, Inc.
 
Corporation
Delaware
51 -
0336853
DE
2276335
103 Baynard Building, 3411
Silverside Road
Wilmington, DE 19810
Patrick Cudahy, LLC
Patcud Merger Sub, LLC; Patrick Cudahy, Incorporated; PC Express, Inc.; 814
Americas, Inc.
Limited Liability
Company
Delaware
39-1500683
DE 4970459
One Sweet Apple-Wood Lane
Cudahy, WI 53110
Premium Pet Health, LLC
 
Limited Liability
Company
Delaware
20-1903611
DE 3884243
1485 E. 61st Ave.
Denver, CO 80216





--------------------------------------------------------------------------------




Premium Standard Farms,
LLC
New PSF, LLC;
Premium Standard
Farms, Inc.
Limited Liability
Company
Delaware
26-
2335393
DE
4400858
P.O. Box 194/Hwy 65 N
Princeton, Missouri 64673
SF Investments, Inc.
 
Corporation
Delaware
51-
0326024
DE
2222594
103 Baynard Building, 3411
Silverside Road
Wilmington, DE 19810
SFFC, Inc.
 
Corporation
Delaware
51-
0335501
DE
2267124
103 Baynard Building, 3411
Silverside Road
Wilmington, DE 19810
Smithfield Global Products Inc.
 
Corporation
Delaware
52-2242173
DE 3210353
370 East Maple Ave., Suite 302
Langhorne, PA 19047
Smithfield Purchase
Corporation
 
Corporation
North
Carolina
54-
1999263
NC
04931 13
200 Commerce Street
Smithfield, VA 23430
Smithfield Transportation
Co., Inc.
Smithfield Packing
Transportation Co., Inc.; Gwaltney Transportation Co.; LPC Transport, Inc.;
Valleydale Transportation Company, Inc.
Corporation
Delaware
54-
1537778
DE
2220846
501 N. Church Street
Smithfield, VA 23430
Smithfield-Carroll's Farms
 
Partnership
Virginia
56-
1543013
N/A
2822 Highway 24 West
Warsaw, NC 28398
Stefano Foods, Inc.
 
Corporation
North Carolina
56-1865731
NC 0338899
4825 Hovis Road
Charlotte, NC 28208
The Smithfield Packing Company, Incorporated
Gwaltney of Smithfield, Ltd.
Corporation
Delaware
54-1177500
DE 0922251
111 Commerce Street
Smithfield, VA 23430
SFRMH Liquidation, Inc.
RMH Foods, Inc.
Corporation
Delaware
37-
0907676
DE
0851484
226 West Adams Street
Morton IL, 61550
Murphy Farms of Texhoma, Inc.
 
Corporation
Oklahoma
73-
1436377
OK 1900529956
911 Texas Street (PO Box 426)
Texhoma, OK 73949



Owned Real Property
Entity (Meat Producing Group)
Address
City
State
Zip
Farmland Foods, Inc.
RR 2, PO Box 247
Milan
MO
63556
The Smithfield Packing Company, Incorporated
424 E. Railroad St.
Clinton
NC
28328
Smithfield Foods, Inc.
2001-A Susan Tart Rd.
Dunn
NC
28334
Smithfield Foods, Inc.
3600 Thermo Rd.
Beaver Co.
UT
84751
Armour-Eckrich Meats LLC
6500 Tradewater Parkway
Atlanta
GA
30336
Smithfield Foods, Inc.
200 Commerce St.
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
111 Commerce Street
Smithfield
VA
23430
Smithfield Foods, Inc.
112 Commerce St.
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
South 23rd Street
Middlesboro
KY
40965





--------------------------------------------------------------------------------




Armour-Eckrich Meats LLC
8426 Baumgart Rd
Evansville
IN
47725-1516
Armour-Eckrich Meats LLC
5301 Merchandise Dr
Fort Wayne
IN
46825-5139
Armour-Eckrich Meats LLC
3120 N Kenmore St
South Bend
IN
46628-4310
Armour-Eckrich Meats LLC
2522 Plantside Dr
Louisville
KY
40299-2530
Armour-Eckrich Meats LLC
1124 E Lincoln St
Findlay
OH
45840-6436
Armour-Eckrich Meats LLC
1901 W Iola St
Broken Arrow
OK
74012-2330
Armour-Eckrich Meats LLC
4623 Sw 18th St
Oklahoma City
OK
73128-3001
Armour-Eckrich Meats LLC
810 Commonwealth Dr
Warrendale
PA
15086-7525
Armour-Eckrich Meats LLC
1603 Commerce Street
Marshall
TX
75672-9215
Armour-Eckrich Meats LLC
130 S Town East Blvd
Mesquite
TX
75149-2808
Armour-Eckrich Meats LLC
4830 Center Park Blvd
San Antonio
TX
78218-4423
Armour-Eckrich Meats LLC
2103 Jacobson Dr
Poca
WV
25159-9616
Armour-Eckrich Meats LLC
6201 Mc Arthur St
Sioux
IA
51101
The Smithfield Packing Company, Incorporated
Rt. 22/St. Rt. #1
Franklinville
NC
27248
Armour-Eckrich Meats LLC
1401 S Eisenhower Ave
Mason City
IA
50401-
1534
Armour-Eckrich Meats LLC
3625 Illinois Avenue
Saint Charles
IL
60174-
2418
Armour-Eckrich Meats LLC
410 Kirk Rd
Saint Charles
IL
60174-
3432
Armour-Eckrich Meats LLC
3311 State Road 19 South
Peru
IN
46970
Armour-Eckrich Meats LLC
1920 Lacy Dr
Junction City
KS
66441-
7559
Armour-Eckrich Meats LLC
820 11th St N
Saint James
MN
56081-
9685
Armour-Eckrich Meats LLC
5015 South 33d Street
Omaha
NE
68107-
2539
Farmland Foods, Inc.
Highway 103
Crete
NE
68333
Farmland Foods, Inc.
Route 59
Denison
IA
51442
Farmland Foods, Inc.
1220 N 6th Street
Monmouth
IL
61462
Farmland Foods, Inc.
401 Grant
Carroll
IA
51401
Farmland Foods, Inc.
2323 S Sheridan
Wichita
KS
67213
Farmland Foods, Inc.
2228 County Road 1
Crete
NE
68333
John Morrell & Co.
125 Oakdale Street -Whse
Springfield
MA
01104
John Morrell & Co.
20 Carando Drive
Springfield
MA
01104
The Smithfield Packing Company, Incorporated
800 CW Stevens Blvd.
Grayson
KY
41143
Farmland Foods, Inc.
13825 Wyandotte St.
Kansas City
MO
64145
John Morrell & Co.
801 S. Kemper Road
Springdale
OH
45246
John Morrell & Co.
1400 North Weber Ave.
Sioux Falls
SD
57103
John Morrell & Co.
Distr Center
Sioux Falls
SD
57103
John Morrell & Co.
1000 Cunningham Drive
Sioux City
IA
51101
John Morrell & Co.
805 K. Kemper Road
Springdale
OH
45246
John Morrell & Co.
803 Kemper Road
Springdale
OH
45246
Farmland Foods, Inc.
400 N. Industrial Park
Cumming
GA
30040
Farmland Foods, Inc.
2200 Rivers Edge Dr.
Arnold
PA
15068
Farmland Foods, Inc.
Dr. Thomas Blvd
Arnold
PA
15068





--------------------------------------------------------------------------------




Patrick Cudahy, LLC
251 15th Street Northeast
Sioux Center
IA
51250
Patrick Cudahy, LLC
One Sweet Apple-Wood Lane
Cudahy
WI
53110
Smithfield Foods, Inc.
111 N. Church St.
Smithfield
VA
23430
Smithfield Foods, Inc.
16526 HC Hwy 87 West
Tar Heel
NC
28392
Smithfield Foods, Inc.
112 Main St.
Smithfield
VA
23430
Smithfield Foods, Inc.
1911 S. Church St.
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
16536 North NC 87 West
Tar Heel
NC
28392
The Smithfield Packing Company, Incorporated
601 N. Church St.
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
1780 Smithfield Way
Kinston
NC
28501
The Smithfield Packing Company, Incorporated
5801 Columbia Park Rd.
Landover
MD
20785
The Smithfield Packing Company, Incorporated
4611 Lykes Road
Plant City
FL
33564
The Smithfield Packing Company, Incorporated
407 E. River Street
Savannah
GA
31401
The Smithfield Packing Company, Incorporated
416 1/2 or 414 Prince George St.
Williamsburg
VA
23188
The Smithfield Packing Company, Incorporated
501 N. Church St.
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
3515 Airline Blvd.
Portsmouth
VA
23701
The Smithfield Packing Company, Incorporated
401 N. Church Street
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
311 County Street
Portsmouth
VA
23704
The Smithfield Packing Company, Incorporated
8012 Hankin Industrial Park
Toano
VA
23168
The Smithfield Packing Company, Incorporated
224 Main Street
Smithfield
VA
23430
The Smithfield Packing Company, Incorporated
421 Prince George St.
Williamsburg
VA
23185
The Smithfield Packing Company, Incorporated
2401 Wilco Road
Wilson
NC
27893
Stefano Foods, Inc.
4825 Hovis Rd
Charlotte
NC
28208
Stefano Foods, Inc.
5230 Terminal Street
Charlotte
NC
28208





Entity
Address
County
City
State
Zip Code
Murphy-Brown LLC
2822 NC HWY 24 WEST
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
9113 HWY 76 EAST
MARION
NICHOLS
SC
29581
Murphy-Brown LLC
325 MCKAY STREET
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
137 FARROW TO FINISH LANE
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
13120 ROCKY FORD ROAD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
513 COMMERCE STREET
SAMPSON
CLINTON
NC
28328
Murphy-Brown LLC
2096 SOUTH NC 11 HWY
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
4134 US HWY 117
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
434 E MAIN STREET
ISLE OF WIGHT
WAVERLY
VA
23890
Murphy-Brown LLC
385 US HWY 158
HALIFAX
RANOKE RAPIDS
NC
27870
Murphy-Brown LLC
13051 US HWY 60
ROBERTS
MIAMI
TX
79059





--------------------------------------------------------------------------------




Murphy-Brown LLC
316 W CHARITY ROAD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
HWY 460 & 602
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
255 BRYANT SWAMP ROAD
BLADEN
BLADENBORO
NC
28320
Murphy-Brown LLC
19600 ANDREW JACKSON HWY
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
HWY 460 & 602
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
1704 W STREET JAMES STREET EXIT
EDGECOMBE
TARBORO
NC
27886
Murphy-Brown LLC
12160 HAM LN
ISLE OF WIGHT
IVOR
VA
23866
Murphy-Brown LLC
12300 HAM LN
ISLE OF WIGHT
IVOR
VA
23866
Murphy-Brown LLC
12520 BACON ST
ISLE OF WIGHT
IVOR
VA
23866
Murphy-Brown LLC
12410 BACON ST
ISLE OF WIGHT
IVOR
VA
23866
Murphy-Brown LLC
12411 BACON ST
ISLE OF WIGHT
IVOR
VA
23866
Murphy-Brown LLC
27176 BERLINDORY RD
SOUTHAMPTON
WAKEFIELD
VA
23888
Murphy-Brown LLC
27409 BERLINDORY RD
SOUTHAMPTON
WAKEFIELD
VA
23888
Murphy-Brown LLC
27221 BERLINDORY RD
SOUTHAMPTON
WAKEFIELD
VA
23888
Murphy-Brown LLC
4319 MARTIN LUTHER KING HWY
SURRY
WAVERLY
VA
23890
Murphy-Brown LLC
4315 MARTIN LUTHER KING HWY
SURRY
WAVERLY
VA
23890
Murphy-Brown LLC
34308 OLD WAKEFIELD RD
SUSSEX
WAKEFIELD
VA
23888
Murphy-Brown LLC
13715 CEDAR SIGN POST RD
SUSSEX
WAKEFIELD
VA
23888
Murphy-Brown LLC
34373 MUNFORD LN
SUSSEX
WAKEFIELD
VA
23888
Murphy-Brown LLC
31303 BARRETTS CHURCH RD
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
1617 HUNNINGTON RD
SURRY
WAVERLY
VA
23890
Murphy-Brown LLC
1611 HUNNINGTON RD
SURRY
WAVERLY
VA
23890
Murphy-Brown LLC
10124 WOODS LN
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
25271 NEWVILLE RD
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
4321 MARTIN LUTHER KING RD
SURRY
WAVERLY
VA
23890
Murphy-Brown LLC
20064 COMANS WELL RD
SUSSEX
YALE
VA
23897
Murphy-Brown LLC
12627 BETHEL CHURCH RD
SUSSEX
STONEY CREEK
VA
23882
Murphy-Brown LLC
2830 DIAMOND GROVE RD
GREENSVILLE
SKIPPERS
VA
23879
Murphy-Brown LLC
2179 BARROW DR
DILLON
LITTLE ROCK
SC
29567
Murphy-Brown LLC
13051 US HWY 60
ROBERTS
MIAMI
TX
79059
Murphy-Brown LLC
313 ELVIN CARTER LN
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
237 BATCHELOR LN
DUPLIN
KENANSVILLE
NC
28349
Murphy-Brown LLC
SR 1307, 956 VEACHES MILL RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
SR 1141 430 STOCKING HEAD RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
665 AMMON FARM RD
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
471 DS WILLIAMSON RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
SR 1131 3361 CC RD
SAMPSON
HARRELLS
NC
28444
Murphy-Brown LLC
SR 1141, 2126 NC 11 S
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
SR 1002 5274 OLD FAYETTEVILLE RD
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
658 EVERGREEN FARM RD
BLADEN
WHITE OAK
NC
28399
Murphy-Brown LLC
SR 1253, 658 POPE FARM RD
GREENE
STANTONSBURG
NC
27883
Murphy-Brown LLC
SR 1127, 1663 MIRIE NAYLOR RD
SAMPSON
HARRELLS
NC
28444
Murphy-Brown LLC
5111 NC HWY 242 N
CUMBERLAND
GARLAND
NC
28441
Murphy-Brown LLC
SR 1916, 195 JOHNSON PARKER RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
SR 1944, 1457 A K BRYAN RD
SAMPSON
MAGNOLIA
NC
28453
Murphy-Brown LLC
437 THOMAS BROWN RD
BLADEN
COUNCIL
NC
28434
Murphy-Brown LLC
SR 1944 1414 K BRYAN RD
SAMPSON
MAGNOLIA
NC
28453
Murphy-Brown LLC
2313 MR HOLMES FARM RD
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
412 BONHAM RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
SR 1159, 532 MOON JOHNSON RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
610 SOUTHERN PINES LN
SAMPSON
GARLAND
NC
28441
Murphy-Brown LLC
290 SOUTHERN PINES LN
SAMPSON
GARLAND
NC
28441
Murphy-Brown LLC
1030 SQUIRE FARM RD
BLADEN
WHITE OAK
NC
28399
Murphy-Brown LLC
SR 1131 3608 CC RD
SAMPSON
HARRELLS
NC
28444
Murphy-Brown LLC
899-A NC 50 S
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
SR 1128, 1000-A POWELL PAGE RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
SR#1927, 215 BROWNS FARM LN
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
127 E WARDS BRIDGE RD
DUPLIN
KENANSVILLE
NC
28349





--------------------------------------------------------------------------------




Murphy-Brown LLC
SR 1163, 618 G SHAW RD
SAMPSON
IVANHOE
NC
28447
Murphy-Brown LLC
SR 1128, 947 POWELL PAGE RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
SR 1120, 1242 LEONARD LN
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
12640 BOYKIN BRIDGE RD
SAMPSON
ROSEBORO
NC
28382
Murphy-Brown LLC
672 LISBON BRIDGE RD
SAMPSON
GARLAND
NC
28441
Murphy-Brown LLC
2657 INDIAN HILL RD
PENDER
IVANHOE
NC
28447
Murphy-Brown LLC
2659 INDIAN HILL RD
PENDER
IVANHOE
NC
28447
Murphy-Brown LLC
1735 MURPHY HONOUR RD
PENDER
MAPLE HILL
NC
28454
Murphy-Brown LLC
2257 W WARDS BRIDGE RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
6640 OLD MINTZ RD
SAMPSON
GARLAND
NC
28441
Murphy-Brown LLC
SR 1259,3316 NORRIS RD
SAMPSON
GARLAND
NC
28441
Murphy-Brown LLC
3627 WHITEHURST STATION
PITT
ROBERSONVILLE
NC
27871
Murphy-Brown LLC
SR 1621 2928- PLANK RD
ANSON
WADESBORO
NC
28170
Murphy-Brown LLC
SR 2046 345 AVERY RD
BLADEN
FAYETTEVILLE
NC
28301
Murphy-Brown LLC
9559 HWY 53 E
BLADEN
KELLY
NC
28448
Murphy-Brown LLC
18169-B ARCH MCLEAN RD
SCOTLAND
WAGRAM
NC
28396
Murphy-Brown LLC
526 BEASLEYS RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
SR 1349 721 BIG ISLAND RD
BLADEN
WHITE OAK
NC
28399
Murphy-Brown LLC
882 OPPORTUNITY LN
BLADEN
WHITE OAK
NC
28399
Murphy-Brown LLC
SR 1105, 826 W PLEASANT HILL RD
LENOIR
PINK HILL
NC
28572
Murphy-Brown LLC
473 L&S FARM DRIVE
BLADEN
COUNCIL
NC
28434
Murphy-Brown LLC
360 DOGWOOD FARM LN
HOKE
RAEFORD
NC
28376
Murphy-Brown LLC
2525 BIG FARM LANE
SAMPSON
FAISON
NC
28341
Murphy-Brown LLC
320 BIG FARM LN
SAMPSON
FAISON
NC
28341
Murphy-Brown LLC
669 KENAN LOOP RD
DUPLIN
WALLACE
NC
28466
Murphy-Brown LLC
5922 MARKS RD
HARNETT
CAMERON
NC
28326
Murphy-Brown LLC
1133 MOORING RD
EDGECOMBE
TARBORO
NC
27886
Murphy-Brown LLC
SR 1255, 1148 HAYNE STRETCH RD
SAMPSON
AUTRYVILLE
NC
28318
Murphy-Brown LLC
SR 1700, 362 SARECTA RD
DUPLIN
KENANSVILLE
NC
28349
Murphy-Brown LLC
SR 1904, 4001 PINE RIDGE RD
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
SR 1108, 903 CARROLLS RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
20952 US HWY 421
PENDER
IVANHOE
NC
28447
Murphy-Brown LLC
805 NC HWY 210 W
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
5943 HOBBTON HWY
SAMPSON
CLINTON
NC
28328
Murphy-Brown LLC
946 LUNDY RD
SAMPSON
GARLAND
NC
28441
Murphy-Brown LLC
605 CARROLLS RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
723 CARROLLS RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
SR 1331 1888 BRAXTON EDGE RD
BLADEN
FAYETTEVILLE
NC
28301
Murphy-Brown LLC
SR 1906, 2185 THOMPSON AVE
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
650 OLD LUCAS DAIRY LN
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
1575 VEACHS MILL RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
655 OLD GOODSON FARM LN
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
478 JUNIOUS LUCAS RD
SAMPSON
FAISON
NC
28341
Murphy-Brown LLC
881 GARDENIA LN
SAMPSON
CLINTON
NC
28328
Murphy-Brown LLC
1732 NC HWY 53 W
BLADEN
ELIZABETHTOWN
NC
28337
Murphy-Brown LLC
919 BULL ST
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
SR 1946, 408 WILLIAMS RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
SR 1901, 1370 JUNIOUS RD
SAMPSON
FAISON
NC
28341
Murphy-Brown LLC
SR 1900, 1330 LANEFIELD RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
SR 1003, 2493 MAGNOLIA LISBON RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
SR 1206, 937 TUCKAHOE RD
PENDER
ATKINSON
NC
28421
Murphy-Brown LLC
213 TARHEEL PACKERS DR
BLADEN
ST PAULS
NC
28384
Murphy-Brown LLC
SR 1700, 6910 BATTEN BURNEY RD
COLUMBUS
WHITEVILLE
NC
28472
Murphy-Brown LLC
441A BLACK SWAMP TRAIL
JONES
POLLOCKSVILLE
NC
28573
Murphy-Brown LLC
SR 1946, 546 WILLIAMS RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
303 GRAHAM-DOBSON RD (SR 1981)
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
244 TONYA LN
JONES
TRENTON
NC
28585
Murphy-Brown LLC
649-A BURNEY TOWN RD
JONES
KINSTON
NC
28501





--------------------------------------------------------------------------------




Murphy-Brown LLC
649-B BURNEY TOWN RD
JONES
KINSTON
NC
28501
Murphy-Brown LLC
SR 1130, 446 ASHLEE NICOL TRAIL
JONES
KINSTON
NC
28501
Murphy-Brown LLC
SR 1900, 2171 BREWER RD
SAMPSON
FAISON
NC
28341
Murphy-Brown LLC
575 SHANGHAI RD (SR 1959)
SAMPSON
ROSE HILL
NC
28458
Murphy-Brown LLC
SR 1300, 3129 CHICKEN FOOT RD
BLADEN
ST PAULS
NC
28384
Murphy-Brown LLC
SR 1105, 226 JOHNNY B TANN LN
DUPLIN
FAISON
NC
28341
Murphy-Brown LLC
SR 1981, 305 GRAHAM-DOBSON RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
359 TONYA TRAIL
JONES
TRENTON
NC
28585
Murphy-Brown LLC
SR 1130, 2568 PLEASANT HILL RD
JONES
KINSTON
NC
28501
Murphy-Brown LLC
SR 1300, 2462 CHICKEN FOOT RD
BLADEN
ST PAULS
NC
28384
Murphy-Brown LLC
3603 NC HWY 211 E
BLADEN
CLARKTON
NC
28433
Murphy-Brown LLC
SR 1710, 2657 ELKTON RD
BLADEN
CLARKTON
NC
28433
Murphy-Brown LLC
HWY411, 658 OLD MINTZ HWY
SAMPSON
ROSEBORO
NC
28382
Murphy-Brown LLC
4729 HASTY ROAD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
18789 OLD LUMBERTON RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
21187 MCGIRTS BRIDGE RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
1129 MCRIMMON RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
5549 HASTY RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
19229 MCGIRTS BRIDGE RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
445 CLEARWATER RD
ROBESON
RED SPRINGS
NC
28377
Murphy-Brown LLC
749 MCINNIS RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
652 BEAVER DAM RD
ROBESON
RED SPRINGS
NC
28377
Murphy-Brown LLC
11044 HWY 130 W
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
768 TOWNSENDVILLE RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
2687 BOYD RD
ROBESON
FAIRMONT
NC
28340
Murphy-Brown LLC
1207 MONTFORD RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
1215 MONTFORD RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
260 HOG BAY RD
BLADEN
BLADENBORO
NC
28320
Murphy-Brown LLC
1605 MONTFORD RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
1383 GRIMSLEY FARM RD
BLADEN
BLADENBORO
NC
28320
Murphy-Brown LLC
SR 1702 751 WATSON FARM RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
2743 MORRISON RD
SCOTLAND
MAXTON
NC
28364
Murphy-Brown LLC
1234 DOC HENDERSON RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
939 NC 381 HWY
RICHMOND
HAMLET
NC
28345
Murphy-Brown LLC
3065 ST DELIGHT CHURCH RD
CRAVEN
NEW BERN
NC
28560
Murphy-Brown LLC
7301 NC 210 W
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
SR 1105, 1020 CARLTON CHAPEL CHURCH RD
DUPLIN
WARSAW
NC
28398
Murphy-Brown LLC
SR 1715, 835 BLADEN SPRINGS RD
BLADEN
COUNCIL
NC
28434
Murphy-Brown LLC
SR 1315, 81 RED OAK FARM RD
BLADEN
ELIZABETHTOWN
NC
28337
Murphy-Brown LLC
177155 NC HWY 131 S
BLADEN
BLADENBORO
NC
28320
Murphy-Brown LLC
SR 1762, 213 WATTS DAIRY RD
ROBESON
ST PAULS
NC
28384
Murphy-Brown LLC
SR 1219, 2975 OLD GRANTHAM RD
WAYNE
GOLDSBORO
NC
27530
Murphy-Brown LLC
2673-A OAKLAND RD SR 1980
ROBESON
ST PAULS
NC
28384
Murphy-Brown LLC
SR 1107 1813 FAIRLEY RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
1107 NORTON RD
HOKE
RAEFORD
NC
28376
Murphy-Brown LLC
28108 NASHVILLE CHURCH RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
27907 NASHVILLE CHURCH RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
28529 NASHVILLE CHURCH RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
1088-A BALANCE FARM RD (SR 1906)
ROBESON
ST PAULS
NC
28384
Murphy-Brown LLC
1088-B BALANCE FARM RD (SR 1906)
ROBESON
ST PAULS
NC
28384
Murphy-Brown LLC
11486 OLD FAYETTEVILLE RD (SR 1002)
BLADEN
FAYETTEVILLE
NC
28301
Murphy-Brown LLC
20 145 HWY 125 N
MARTIN
WILLIAMSTON
NC
27892
Murphy-Brown LLC
3267 CL KEEL RD
MARTIN
ROBERSONVILLE
NC
27871
Murphy-Brown LLC
240 SHELTON BEARD RD
CUMBERLAND
STEDMAN
NC
28391
Murphy-Brown LLC
3546 ERVIN T RICHARDSON RD
COLUMBUS
NAKINA
NC
28455
Murphy-Brown LLC
17549 FIELDCREST RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
14746 AIRBASE RD
SCOTLAND
MAXTON
NC
28364
Murphy-Brown LLC
961 ADER H RD
ROBESON
MAXTON
NC
28364





--------------------------------------------------------------------------------




Murphy-Brown LLC
1174 ADER H RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
1269 ADER H RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
7368 FAIRLEY RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
7372 FAIRLEY RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
SR 1621 8346 MCQUEEN RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
18788 OLD LUMBERTON RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
8465 GIBSON RD
SCOTLAND
GIBSON
NC
28343
Murphy-Brown LLC
9849 GUM SWAMP LAKE RD
SCOTLAND
LAUREL HILL
NC
28351
Murphy-Brown LLC
16786 PALMER RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
SR 1328 1328 HIGH BRIDGE RD
NORTHAMPTON
SEABOARD
NC
27876
Murphy-Brown LLC
SR 1160 1328-A BENTHALL BRIDGE RD
HERTFORD
AHOSKIE
NC
27897
Murphy-Brown LLC
SR 1160 1328-B BENTHALL BRIDGE RD
HERTFORD
AHOSKIE
NC
27897
Murphy-Brown LLC
684 GILT LN
NORTHAMPTON
GARYSBURG
NC
27831
Murphy-Brown LLC
298 GILT LN
NORTHAMPTON
GARYSBURG
NC
27831
Murphy-Brown LLC
732 BARROW TRAIL
NORTHAMPTON
GARYSBURG
NC
27831
Murphy-Brown LLC
422 BARROW TRAIL
NORTHAMPTON
GARYSBURG
NC
27831
Murphy-Brown LLC
SR 1152 227 JIM HARDY RD
HERTFORD
WOODLAND
NC
27897
Murphy-Brown LLC
1347 BARRETT CABIN RD
NORTHAMPTON
MURFREESBORO
NC
27855
Murphy-Brown LLC
SR 1117 740 BUCK BRANCH RD
BERTIE
AULANDER
NC
27805
Murphy-Brown LLC
750 LIVERMAN MILL RD
HERTFORD
AHOSKIE
NC
27897
Murphy-Brown LLC
SR 1117 743 BUCK BRANCH RD
BERTIE
AULANDER
NC
27805
Murphy-Brown LLC
364 GARIBALDI RD
NORTHAMPTON
JACKSON
NC
27845
Murphy-Brown LLC
SR 1317 659 BETHEL CHURCH RD
NORTHAMPTON
PLEASANT HILL
NC
27866
Murphy-Brown LLC
5285 PHILLIPS RD
HALIFAX
SCOTLAND NECK
NC
27874
Murphy-Brown LLC
7458 DOUGLAS HILL FARM RD
HALIFAX
SCOTLAND NECK
NC
27874
Murphy-Brown LLC
5809 HWY 258
NORTHAMPTON
WOODLAND
NC
27897
Murphy-Brown LLC
SR 1427 1030 THOMAS BRIDGE RD
HERTFORD
COFIELD
NC
27922
Murphy-Brown LLC
557 SPUD LN
NORTHAMPTON
PLEASANT HILL
NC
27866
Murphy-Brown LLC
360 DRAKE ELLIS RD
WARREN
MACON
NC
27551
Murphy-Brown LLC
RR 1 BOX 637C
WARREN
MACON
NC
27551
Murphy-Brown LLC
2518 SORIETOWN RD
HALIFAX
ENFIELD
NC
27823
Murphy-Brown LLC
711 POPE FARM RD
HALIFAX
TILLERY
NC
27887
Murphy-Brown LLC
273 STONECROSS LN
NORTHAMPTON
PLEASANT HILL
NC
27866
Murphy-Brown LLC
225 AMMON FARM RD
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
746 ADER H RD
ROBESON
MAXTON
NC
28364
Murphy-Brown LLC
358 BALKCUM RD
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
10879 TAYLORS BRIDGE HWY
SAMPSON
ROSE HILL
NC
28458
Murphy-Brown LLC
SR# 1621, 2873-PLANK RD
ANSON
WADESBORO
NC
28170
Murphy-Brown LLC
SR 1312, 223 BLACK MINGLE RD
GATES
GATES
NC
27937
Murphy-Brown LLC
7243 US HSY 13 S
PITT
FARMVILLE
NC
27828
Murphy-Brown LLC
SR 1253 3443 POPE FARM RD
GREENE
STANTONSBURG
NC
27883
Murphy-Brown LLC
159 OLD HAMILTON RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
SR 1944 2005 K BRYAN RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
9300 TOMAHAWK HWY
SAMPSON
HARRELLS
NC
28444
Murphy-Brown LLC
3023 HWY 41 S
CRISP
CORDELE
GA
31015
Murphy-Brown LLC
SR 1117 885-A BONHAM RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
1133 MOORING RD
EDGECOMBE
TARBORO
NC
27886
Murphy-Brown LLC
1410 FLYNN MCPHERSON RD
HARNETT
CAMERON
NC
28326
Murphy-Brown LLC
255 BRYANT SWAMP ROAD
BLADEN
BLADENBORO
NC
28320
Murphy-Brown LLC
9019 GENERAL MAHONE HWY
SUSSEX
WAKEFIELD
VA
23888
Murphy-Brown LLC
255 BRYANT SWAMP ROAD
BLADEN
BLADENBORO
NC
28320
Murphy-Brown LLC
13120 ROCKY FORD ROAD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
HWY 460 & 602
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
1258 LANEFIELD ROAD
DUPLIN
KENANSVILLE
NC
28349
Murphy-Brown LLC
4299 BURNEY ROAD
BLADEN
WHITE OAK
NC
28399
Murphy-Brown LLC
1023 PURDIE HALL
BLADEN
TARHEEL
NC
28392
Murphy-Brown LLC
19189 OLD LUMBERTON ROAD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
4134 US HWY 117
DUPLIN
ROSE HILL
NC
28458





--------------------------------------------------------------------------------




Murphy-Brown LLC
779 OLD GOODSON FARM LANE
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
305 GRAHAM-DOBSON RD. (SR 1981)
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
446 ASHLESS NICOLE TRAIL
JONES
KINSTON
NC
28501
Murphy-Brown LLC
3521 PINE RIDGE ROAD
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
3129 CHICKEN FOOT RD.
BLADEN
ST. PAULS
NC
28384
Murphy-Brown LLC
12411 BACON ST
ISLE OF WIGHT
IVOR
VA
23866
Murphy-Brown LLC
34373 MUNFORD LN
SUSSEX
WAKEFIELD
VA
23888
Murphy-Brown LLC
4319 MARTIN LUTHER KING HWY
SURRY
WAVERLY
VA
23890
Murphy-Brown LLC
34308 OLD WAKEFIELD RD
SUSSEX
WAKEFIELD
VA
23888
Murphy-Brown LLC
25271 NEWVILLE RD
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
191 AMMON FARM ROAD
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
CORNWALLIS ROAD
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
1154 BILL WILLIAMS ROAD
SAMPSON
TURKEY
NC
28393
Murphy-Brown LLC
RR 3 BOX 126
HARPER
LAVERNE
OK
73848
Murphy-Brown LLC
SEC 30-1N-R10 @ BFG2
TEXAS
TEXHOMA
OK
73949
Murphy-Brown LLC
NE/4 4-1-10 @ BFG5
TEXAS
TEXHOMA
OK
73949
Murphy-Brown LLC
17-1-10 (BGF 1)
TEXAS
TEXHOMA
OK
73949
Murphy-Brown LLC
35-2-12 (MULTIPLIER)
TEXAS
FOUR CORNERS
OK
73939
Murphy-Brown LLC
2096 S NC11
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
200 AMMON FARM ROAD
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
15216 NC HWY 242 N
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
3823 N CR 1390E
BLADEN
GARLAND
NC
28441
Murphy-Brown LLC
SR 1117 885-B BONHAM RD
DUPLIN
MAGNOLIA
NC
28453
Murphy-Brown LLC
1421 CONCORD SCHOOL RD
SAMPSON
CLINTON
NC
28328
Murphy-Brown LLC
SR 1105 825 PLEASANT HILL RD
LENOIR
PINK HILL
NC
28572
Murphy-Brown LLC
13051 US HWY 60
ROBERTS
MIAMI
TX
79059
Murphy-Brown LLC
13051 US HWY 60
ROBERTS
MIAMI
TX
79059
Murphy-Brown LLC
18788 OLD LUMBERTON RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
2092 SOUTH NC 11
DUPLIN
ROSE HILL
NC
28458
Murphy-Brown LLC
27408 GENERAL MAHONE HWY
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
RAILROAD STREET
SAMPSON
CLINTON
NC
28328
Murphy-Brown LLC
511 COMMERCE STREET
SAMPSON
CLINTON
NC
28328
Murphy-Brown LLC
1604 WEST ST JAMES STREET
EDGECOMBE
TARBORO
NC
27886
Murphy-Brown LLC
SR 2046 345 AVERY ROAD
CUMBERLAND
FAYETTEVILLE
NC
28301
Murphy-Brown LLC
846 JESSIE SHEARIN ROAD
WARREN
VAUGHAN
NC
27586
Murphy-Brown LLC
20987 MCGIRTS BRIDGE RD
SCOTLAND
LAURINBURG
NC
28352
Murphy-Brown LLC
13051 US HWY 60
ROBERTS
MIAMI
TX
79059
Murphy-Brown LLC
27408 GENERAL MAHONE HWY
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
HWY 460 & 602
SUSSEX
WAVERLY
VA
23890
Murphy-Brown LLC
13051 US HWY 60
ROBERTS
MIAMI
TX
79059
Murphy-Brown LLC
236 SOUTH BELL
STORY
AMES
IA
50010
Murphy-Brown LLC
2124 90TH AVE
KOSSUTH
ALGONA
IA
50511
Murphy-Brown LLC
HWY 283
HARPER
LAVERNE
OK
73848
Murphy-Brown LLC
806 W 8TH AVENUE
YUMA
YUMA
CO
80759
Murphy-Brown LLC
341 SOUTH MAIN STREET
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
2120 90TH AVE
KOSSUTH
ALGONA
IA
50511
Murphy-Brown LLC
1300 EAST MURPHY MILL ROAD
VERNON
NEVADA
MO
64772
Murphy-Brown LLC
110 NORTH DETROIT ST
YUMA
YUMA
CO
80759
Murphy-Brown LLC
585 EAST 6TH STREET
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
26519 COUNTY RD C
YUMA
YUMA
CO
80759
Murphy-Brown LLC
983 COUNTY RD 27
YUMA
YUMA
CO
80759
Murphy-Brown LLC
1265 COUNTY RD 27
YUMA
YUMA
CO
80759
Murphy-Brown LLC
1287 COUNTY RD 27
YUMA
YUMA
CO
80759
Murphy-Brown LLC
24557 COUNTY RD J
YUMA
YUMA
CO
80759
Murphy-Brown LLC
44425 CO RD Q
YUMA
ECKLEY
CO
80727
Murphy-Brown LLC
41076 CO RD N
YUMA
YUMA
CO
80759
Murphy-Brown LLC
41424 CO RD N
YUMA
YUMA
CO
80759
Murphy-Brown LLC
8502 CO RD 28
YUMA
YUMA
CO
80759





--------------------------------------------------------------------------------




Murphy-Brown LLC
7251 CO RD 28
YUMA
YUMA
CO
80759
Murphy-Brown LLC
7455 CO RD 28
YUMA
YUMA
CO
80759
Murphy-Brown LLC
7465 CO RD 28
YUMA
YUMA
CO
80759
Murphy-Brown LLC
716 COUNTY RD 27
YUMA
YUMA
CO
80759
Murphy-Brown LLC
13663 CO RD 44
YUMA
ECKLEY
CO
80727
Murphy-Brown LLC
9440 CO RD 45
YUMA
YUMA
CO
80759
Murphy-Brown LLC
29443 CO RD H
YUMA
YUMA
CO
80759
Murphy-Brown LLC
46501 CO RD Q
YUMA
YUMA
CO
80759
Murphy-Brown LLC
26519 COUNTY RD C
YUMA
YUMA
CO
80759
Murphy-Brown LLC
24251 COUNTY RD J
YUMA
YUMA
CO
80759
Murphy-Brown LLC
17251 COUNTY RD J
YUMA
YUMA
CO
80759
Murphy-Brown LLC
14378 COUNTY RD 26
YUMA
YUMA
CO
80759
Murphy-Brown LLC
32811 COUNTY RD L
YUMA
YUMA
CO
80759
Murphy-Brown LLC
24786 COUNTY RD A
YUMA
YUMA
CO
80759
Murphy-Brown LLC
12678 COUNTY ROAD 32
YUMA
YUMA
CO
80759
Murphy-Brown LLC
RR 1 BOX 30A
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
RR 1 BOX 29A
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
RR 1 BOX 30 B
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
RR 1 BOX 29
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
PO BOX 1098
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
OTTER TOWNSHIP
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
RR 3 BOX 126
HARPER
LAVERNE
OK
73848
Murphy-Brown LLC
PO BOX 1066
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
PO BOX 1066
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
1000 PLUM THICKETT RD
HARPER
ROSSTON
OK
73855
Murphy-Brown LLC
1010 PLUM THICKETT RD
HARPER
ROSSTON
OK
73855
Murphy-Brown LLC
10M S OF 283 & 270 4M E
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
2 MILES S JUNCTION 283 & 270 1 MILE W
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
RR 1 BOX 8
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
RR 1 BOX 7
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
RR 1 BOX 38
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
1 N SECTION 2
BEAVER
BALKO
OK
73931
Murphy-Brown LLC
RR 1 BOX 56A
BEAVER
BALKO
OK
73931
Murphy-Brown LLC
RR 1 BOX 56B
BALKO
BALKO
OK
73931
Murphy-Brown LLC
RT 1
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
N HWY 283
LIPSCOMB
LAVERNE
OK
73848
Murphy-Brown LLC
RR 1
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
9300 S 3924 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
7700 S 3917 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
8500 S 2991 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
11700 S 3296 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
11300 S 3294 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10900 S 3292 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10307 S 8400 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10301 S 7700 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9300 S 3638 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
7700 S 3237
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
7700 S 2831 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
11700 S 3946 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
11300 S 3944 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10900 S 3942 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
5105 W THERMO RD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
5547 W THERMO RD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10975 S 5060 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10875 S 5330 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
8500 S 3939 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
8237 S 4000 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
8500 S 3646 W
BEAVER
MILFORD
UT
84751





--------------------------------------------------------------------------------




Murphy-Brown LLC
8176 S 3200 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10250 S 3902 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10251 S 3600 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10202 S 3025 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9802 S 3600 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9804 S 3025 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9850 S 2490 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9850 S 2110 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9425 S 2302 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9425 S 1692 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
4300 W THERMO RD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9815 S 8400 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9816 S 7575 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9817 S 7575 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9399 S 8400 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9364 S 7575 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9361 S 7575 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
9800 S 3900 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
10400 S 4225 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
22400 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
24000 N 13931 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
24000 N 13548 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
23850 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
23650 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
23450 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
23250 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
23100 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
22900 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
22380 N 13600 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
24850 N 13505 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
25300 N 13675 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
12200 S 14400 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
11700 S 13350 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
13100 S 14400 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
12470 S 5560 W
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
6770 W 7025 S
MILLARD
KANOSH
UT
84637
Murphy-Brown LLC
RR 1 BOX 29
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
RR 1 BOX 8
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
RR 1 BOX 7
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
RR 1 BOX 29
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
1300 MURPHY MILL RD
VERNON
NEVADA
MO
64772
Murphy-Brown LLC
2126 90TH AVE
KOSSUTH
ALGONA
IA
50511
Murphy-Brown LLC
1081 COUNTY RD 27
YUMA
YUMA
CO
80759
Murphy-Brown LLC
8375 W THERMO ROAD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
1400 EAST MURPHY MILL ROAD
VERNON
NEVADA
MO
64772
Murphy-Brown LLC
2115 W THERMO ROAD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
14000 W THERMO ROAD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
2115 W THERMO ROAD
BEAVER
MILFORD
UT
84751
Murphy-Brown LLC
23990 N 13700 W
IRON
CEDAR CITY
UT
84720
Murphy-Brown LLC
BOX 1098
ELLIS
LAVERNE
OK
73848
Murphy-Brown LLC
RR 1 BOX 30 B
WAYNE
MT ERIE
IL
62446
Murphy-Brown LLC
RR 1 BOX 7
BEAVER
FORGAN
OK
73938
Murphy-Brown LLC
6080 COUNTY ROAD 29
YUMA
YUMA
CO
80759
Murphy-Brown LLC
2120 90TH AVE
KOSSUTH
ALGONA
IA
50511
Murphy-Brown LLC
1420 EAST MURPHY MILL ROAD
VERNON
NEVADA
MO
64772
Murphy-Brown LLC
2120 90TH AVE
KOSSUTH
ALGONA
IA
50511
Premium Standard Farms, LLC
HWY 65 N
MERCER
PRINCETON
MO
64673





--------------------------------------------------------------------------------




Premium Standard Farms, LLC
600 STATE HWY A
PUTNAM
LUCERNE
MO
64655
Premium Standard Farms, LLC
18115 STATE HWY B
DAVIESS
COFFEY
MO
64636
Premium Standard Farms, LLC
14259 HWY 139
MERCER
NEWTOWN
MO
64667
Premium Standard Farms, LLC
RT 3
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
RT 4
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
RT 2
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
ROUTE 3
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
19940 HWY K
PUTNAM
LUCERNE
MO
64655
Premium Standard Farms, LLC
HWY O
MERCER
NEWTOWN
MO
64667
Premium Standard Farms, LLC
15064 225TH ST
DAVIESS
COFFEY
MO
64636
Premium Standard Farms, LLC
14621 225TH ST
DAVIESS
COFFEY
MO
64636
Premium Standard Farms, LLC
14527 340TH
DAVIESS
JAMESPORT
MO
64648
Premium Standard Farms, LLC
14531 340TH
DAVIESS
JAMESPORT
MO
64648
Premium Standard Farms, LLC
32320 ST HWY B
DAVIESS
JAMESPORT
MO
64648
Premium Standard Farms, LLC
32328 ST HWY B
DAVIESS
JAMESPORT
MO
64648
Premium Standard Farms, LLC
24869 NICKEL AVE
DAVIESS
GALLATIN
MO
64640
Premium Standard Farms, LLC
HWY O
MERCER
NEWTOWN
MO
64667
Premium Standard Farms, LLC
RT 3
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
HWY K
PUTNAM
LUCERNE
MO
64655
Premium Standard Farms, LLC
11545 185TH ST
DAVIESS
COFFEY
MO
64636
Premium Standard Farms, LLC
RT 3 HWY C
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
59347 JUSTICE RD
PUTNAM
UNIONVILLE
MO
63565
Premium Standard Farms, LLC
5652 ST HWY Z
GENTRY
KING CITY
MO
64463
Premium Standard Farms, LLC
44104 HWY E
SULLIVAN
HARRIS
MO
64645
Premium Standard Farms, LLC
2522 ST HWY N
GENTRY
ALBANY
MO
64402
Premium Standard Farms, LLC
RT 1 BOX 20
MERCER
POWERSVILLE
MO
64673
Premium Standard Farms, LLC
33417 HWY U
SULLIVAN
BROWNING
MO
64630
Premium Standard Farms, LLC
RT 1
MERCER
HARRIS
MO
64645
Premium Standard Farms, LLC
22686 IVAN DR
SULLIVAN
GREENCASTLE
MO
63544
Premium Standard Farms, LLC
14392 HWY 129
PUTNAM
UNIONVILLE
MO
63565
Premium Standard Farms, LLC
HWY O
MERCER
NEWTOWN
MO
64667
Premium Standard Farms, LLC
21775 HWY 139
MERCER
GALT
MO
64641
Premium Standard Farms, LLC
RT 3
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
HWY 65 N
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
14527 340TH
DAVIESS
JAMESPORT
MO
64648





--------------------------------------------------------------------------------




Premium Standard Farms, LLC
HWY 65 N
MERCER
PRINCETON
MO
64673
Premium Standard Farms, LLC
22686 IVAN DR.
SULLIVAN
GREENCASTLE
MO
63544
Premium Standard Farms, LLC
21775 HWY 139
SULLIVAN
GALT
MO
64641
Premium Standard Farms, LLC
HWY O
SULLIVAN
NEWTOWN
MO
64667
Premium Standard Farms, LLC
2522 ST HWY N
GENTRY
ALBANY
MO
64402
Premium Standard Farms, LLC
5652 ST HWY Z
GENTRY
KING CITY
MO
64463
Premium Standard Farms, LLC
RT 1 BOX 20
MERCER
POWERSVILLE
MO
64673
Premium Standard Farms, LLC
59347 JUSTICE RD
PUTNAM
UNIONVILLE
MO
63565
Premium Standard Farms, LLC
HWY O
MERCER
NEWTOWN
MO
64667
Premium Standard Farms, LLC
44104 HWY E
SULLIVAN
HARRIS
MO
64645
Premium Standard Farms, LLC
33417 HWY U
SULLIVAN
BROWNING
MO
64630
Premium Standard Farms, LLC
22686 IVAN DR
SULLIVAN
GREENCASTLE
MO
63544
Premium Standard Farms, LLC
14392 HWY 129
PUTNAM
UNIONVILLE
MO
63565
Premium Standard Farms, LLC
RT 3
MERCER
PRINCETON
MO
64673







--------------------------------------------------------------------------------




Part B
Leased Collateral Locations
Entity
Lessor
Street
City
State
Zip .
Farmland Foods, Inc,
Van Krieken CA, ARM, Captive
2228 County Road 1
Crete
NE
68333
The Smithfield Packing Company, Incorporated
Petrus Partners, Ltd., managed by Colliers Pinkard - Jeff Weatherspoon
833 Shotwell Rd.
Clayton
NC
27520
Patrick Cudahy, LLC
Americold Logistics
3320 S. Arlington Ave
Indianapolis
IN
46203
Armour-Eckrich Meats LLC
Americold Logistics
3320 S. Arlington Ave
Indianapolis
IN
46203
Armour-Eckrich Meats LLC
Americold Logistics
350 Meacham Blvd
Ft. Worth
TX
76106
Armour-Eckrich Meats LLC
Americold Logistics
60 Steam Boad Blvd
York
PA
17345
John Morrell & Co.
Americold Logistics
350 Meacham Blvd
Ft. Worth
TX
76106
John Morrell & Co.
Americold Logistics
3320 S. Arlington Ave
Indianapolis
IN
46203
John Morrell & Co.
U.S. Cold Storage
33400 Dowe Ave
Union City
CA
94587
John Morrell & Co.
Cloverleaf Cold Storage
2800 Cloverleaf Court
Sioux City
IA
51111







--------------------------------------------------------------------------------




Part C
Warehouse Locations with over $1MM in Inventory
Entity
Warehouse
Warehouse Address
Warehouse/Owner Contact
The Smithfield Packing Company, Incorporated
Cloverleaf Chesapeake
1229 Fleetway Drive
Chesapeake, VA 23323
Kim - kgibson@cloverleaf.com; Tina - tgolden@cloverleaf.com;
allchesapeakecsrs@cloverleaf.com
757-487-7847
The Smithfield Packing Company, Incorporated
U S Marshville
U.S. 74 114 Cuddy Drive
Marshville, NC 28103
Judy Mclester - jmclester@uscold.com, thelms@uscold.com
704-624-3555
The Smithfield Packing Company, Incorporated
U S Lumberton
2901 Kenny Biggs Rd
Lumberton 28359
Steve Musselwhite - smusselwhite@uscold.com, Gloria - gmickles@uscold.com, Wayne
- wcribbs@uscold.com
910-739-1992
The Smithfield Packing Company, Incorporated
Interstate Newport News VA
121 Harwood Drive
Newport News, VA 23603
jklika@tippmanngroup.com; jjenkins@wippmanngroup.com
757-887-8100
The Smithfield Packing Company, Incorporated
US Warsaw
240 Bruce Costin Road
Jonnie - Jgrantham@uscold.com
910-293-7400
The Smithfield Packing Company, Incorporated
Cloverleaf Benson
444 Gilbert Road
Benson, NC 27504
cwoodard@cloverleaf.com; smckeith@cloverleaf.com; jlee@cloverleaf.com;
Wyvette-wspears@cloverleaf.com
919-207-4420
The Smithfield Packing Company, Incorporated
Suffolk Dist Cent
2000 Northgate Commerce Parkway
Suffolk, VA
Rick - rkitchen@suffolkcoldstorage.com; Christine Willis -
cwillis@suffolkcoldstorage.com; Ken Wescott -
kwescott@suffolkcoldstorage.com (ext. 561)
757-465-3600
The Smithfield Packing Company, Incorporated
Castle & Cooke
2323 Port Road A
Stockton, CA 95203
Angie - aaskin@ccold.com
209-460-3409
John Morrell & Co.
Americold Logistics
3320 S. Arlington Ave.
Indianapolis, IN 46203
Steve Coon
317-352-1211
John Morrell & Co.
Americold Logistics
350 Meacham Blvd. Fort Worth, TX 76106
Steve Leahy
817-806-3420
John Morrell & Co.
Americold Logistics
2300 E. Rice Street Sioux Falls, SD 57103
Russ Wilson
605-339-4258
John Morrell & Co.
Cloverleaf Cold Storage
2800 Cloverleaf Ct. Sioux City, IA 51111
Ron Graham
712-279-8022
John Morrell & Co.
Inter-State Warehouse
700 Bartran Parkway Franklin, IN 46131
Brad Hastings
317-738-5000
John Morrell & Co.
Millard Refrig. Services
2088 Geneva Dr. Geneva, IL 60134
Terry Denker
402-891-2559
John Morrell & Co.
Millard Refrig. Services
2523 Edward Gomez Ave.
Omaha, NE 68107
Terry Denker
402-891-2560
John Morrell & Co.
No. American Cold Storage
1555 21' Street S.W. Lemars, IA 51031
Dan Casey
712-548-4433
John Morrell & Co.
U.S. Cold Storage
33400 Dowe Ave. Union City, CA 94587
Dave Sweilem
510-489-8300
John Morrell & Co.
Valley Meats
217 Daly Ave. Modesto, CA 95354
Mary Fullerton
209-545-1900
Armour-Eckrich Meats LLC
Americold Logistic, LLC
10 Glen Lake Parkway, South Tower, Suite 800 Atlanta, GA 30328
Americold Logistic, LLC
Armour-Eckrich Meats LLC
Americold Logistic, LLC
60 Steam Boad Blvd., Manchester, PA 17345
Americold Logistic, LLC
Armour-Eckrich Meats LLC
Cloverleaf Co ld Storage
2800 Cloverleaf Court Sioux City, IA 5111
Cloverleaf Cold Storage
Armour-Eckrich Meats LLC
Nebraska Cold Storage
600 East 39' Street Hastings, NE 68901
Nebraska Cold Storage
Armour-Eckrich Meats LLC
Hanson Cold Storage Co.
2900 South State Street, Suite 4 East, St. Joseph, MI 49085
Hanson Cold Storage Co,
Farmland Foods, Inc.
Cloverleaf
1530 South 2nd St. Cherokee, IA 51012
Ed Knowlton
(712) 225-5151
Farmland Foods, Inc.
Interstate Cold Storage
2400 Setterlin Drive
Columbus, OH 4322
Mike Browning
(614) 771-6700
Farmland Foods, Inc.
Interstate C/S
I Interstate Drive Napoleon, 0II 43545
Russ Borcelman
(419) 599-0510
Farmland Foods, Inc.
Millard
2523 Gomez Ave. Omaha, NE 68107
Spencer Cope
(402) 733-8370





--------------------------------------------------------------------------------




Farmland Foods, Inc.
Americold
700 Malaga Place
Ontario CA 91761
Michael O'Brian
(909) 390-4950
Farmland Foods, Inc.
Cloverleaf
950 Cloverleaf St. SE Massillon, OH 44646
Roy Pepper
(330) 833-9870
Farmland Foods, Inc.
Capital Cold Storage
235 SW 32nd NE St. Lincoln, NE 68522
Pat Shemek
(402) 742-6155
Farmland Foods, Inc.
Arctic C/S
4360 S Haggerty Rd. Canton, MI 48188
Angelo Perakis
(734) 397-9880
Farmland Foods, Inc.
Hartford Freezers
241 Park Ave. East
Hartford, CT 06108
George Cote
(860) 282-8000
Farmland Foods, Inc.
Millard Refrigeration
360 NW 12th Street Lincoln, NE 68501
Gary Kluck
(402) 474-2491
Farmland Foods, Inc.
Americold
2707 N. Mead St. Wichita, KS 67219
Eric Shaffer
(316) 838-9317
Farmland Foods, Inc.
Pioneer Storage
149 Plainfield St. Chickopee, MA 01013
Dan Laprade
(413) 736-1976
Farmland Foods, Inc.
Americold
950 Schneider St. Fremont, NE 68333
Marvin Willett
(402) 721-7882
Farmland Foods, Inc.
Millard Refrigeration
601 Industrial Dr. Denison, IA 52722
Larry Thompson
(712) 263-6191
Farmland Foods, Inc.
Crete C/S
2220 County Road 1 Crete, NE 68333
Jessica Placek
(402) 826-2700
Farmland Foods, Inc.
Millard Refrigeration
2350 S. 98th St, Edwardsville, KS 66111
Rich Williams
(913) 441-0800
Farmland Foods, Inc.
Universal Cold Storage
1601 Pioneers Blvd. Lincoln, NE 68502
Jim Schilf
(402) 474-9500
Farmland Foods, Inc.
Cloverleaf
500 Corporate Dr. Chillicothe, MO 64601
Brian Anderson
(660) 646-6939
Farmland Foods, Inc.
National Cold Storage
12755 Loring Dr. Bonner Springs, KS 66012
John Carrazco
(913) 422-4050
Farmland Foods, Inc.
Americold
6875 State St. Bettendorf, IA 52722
Sheridan Phelps
(563) 332-4300
Farmland Foods, Inc.
Americold
18531 US Route 20 W E. Dubuque, IL 61025
Dave Cosgrove
(815) 747-2424
Farmland Foods, Inc.
Americold
2228 County Road I Crete, NE 68333
Dean Naasz
(402) 826-3660
Farmland Foods, Inc.
Oneida Cold Storage
8001 E 88th Ave Henderson, CO 80640
Ben Gudorf
(303) 288-7211
Farmland Foods, Inc.
Gress Cold Storage
992 North South Road Scranton, PA 18504
Rich Charles
(570) 341-0970
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.)
Americold Logistics
3320 S. Arlington Ave.
Indianapolis IN 46203
Steve Coon
Patrick Cudahy, LLC
Americold Logistics
350 Meacham Blvd., Ft. Worth TX 76106
Steve Leahy
Murphy-Brown LLC
Wilmington Bulk LLC
346 Shipyard Blvd., Wilmington, NC 28412
Gordon Chambers
(910) 362-0282







--------------------------------------------------------------------------------




Exhibit B
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement


Deposit Accounts and Lock Boxes
DEPOSIT ACCOUNTS
Grantor
Account Name
Account Number
Name of Institution
Type of Account
Armour-Eckrich Meat LLC
Armour-Eckrich Meat LLC
 
Bank of America
Zero Balance
Farmland Foods, Inc.
Farmland Foods Inc.
 
Bank of America
Zero Balance
The Smithfield Packing Company, Incorporated
Smithfield Packing Company, Incorporated (f/k/a Gwaltney of Smithfield, Ltd.)
 
Bank of America
Zero Balance
The Smithfield Packing Company, Incorporated
Smithfield Packing Company, Incorporated (f/k/a Gwaltney of Smithfield, Ltd.)
 
Banco Popular
Depository
John Morrell & Co.
John Morrell Inc.
 
Bank of America
Zero Balance
John Morrell & Co.
John Morrell Inc., Sioux Falls
 
Bank of America
Zero Balance
John Morrell & Co.
John Morrell Inc., Saratoga Spec
 
Bank of America
Zero Balance
Murphy-Brown LLC
Duplin Marketing Company LLC
 
Bank of America
Zero Balance
Smithfield Foods, Inc.
Smithfield Foods, Inc. MMA
 
Bank of America
Depository
Smithfield Foods, Inc.
Smithfield Insurance                     
 
Bank of America
Zero Balance
Premium Pet Health, LLC
Pet Premium Foods                          
 
Colorado Business Bank
Depository
Murphy-Brown LLC
Murphy-Brown LLC
 
Bank of America
Zero Balance
Patrick Cudahy, LLC
Patrick Cudahy Incorporated
 
Bank of America
Zero Balance
Premium Standard Farms, LLC
Premium Standard Farms, LLC
 
Bank of America
Zero Balance
SFFC, Inc.
SFFC, Inc.
 
Bank of America
Zero Balance
Smithfield Foods, Inc.
Smithfield Foods Inc.
 
JPMorgan
Depository
Smithfield Foods, Inc.
Smithfield Foods Inc.
 
Bank of America
Depository
The Smithfield Packing Company, Incorporated
Smithfield Packing Company, Incorporated
 
Bank of America
Zero Balance
John Morrell & Co.
John Morrell Inc.
 
Wells Fargo
Depository
John Morrell & Co.
John Morrell Inc.
 
Wells Fargo
Zero Balance
John Morrell & Co.
John Morrell & Company Irrevocable Self-Insurance Trust
 
USBank
Deposit Account - Cash Collateral
John Morrell & Co.
Department of Industrial Relations ITF John Morrell & CO
 
Bank of the West
Deposit Account - Cash Collateral
Smithfield Foods, Inc.
Smithfield Foods, Inc.
 
Rabobank
Deposit Account - Cash Collateral
Smithfield Foods, Inc.
DPCI, Secured Party FBO Smithfield Foods, Inc.
 
Morgan Stanley Smith Barney
Deposit Account - Cash Collateral
Smithfield Foods, Inc.
ACE American Insurance Company and Indemnity Company of North America
 
ACE
Deposit Account - Cash Collateral





--------------------------------------------------------------------------------




LOCKBOXES


Grantor
Name of
Institution/Deposit Account Number
Lockbox Number
Armour-Eckrich Meat LLC
 
 
Farmland Foods, Inc.
 
 
John Morrell & Co.
 
 
Patrick Cudahy, LLC
 
 
The Smithfield Packing Company, Incorporated
 
 







--------------------------------------------------------------------------------




Exhibit C
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement


Pledged Collateral, Securities and Other Investment Property


PLEDGED STOCK
Name of Grantor
Issuer
Number of Shares
Certificate Number(s)
Class of Stock
Percentage of Outstanding Shares
Percentage of Outstanding Shares Pledged
Smithfield Foods, Inc.
Beef Liquidation Corp.
100
1
Common
100%
100%
Smithfield Foods, Inc.
Farmland Foods, Inc.
100
1
Common
100%
100%
Smithfield Foods, Inc.
John Morrell & Co.
1,000
3
Common
100%
100%
Smithfield Foods, Inc.
QTF Liquidation Corp.
100
2
Common
100%
100%
Smithfield Foods, Inc.
SF Marketing Sub, Inc.
100
1
Common
100%
100%
Smithfield Foods, Inc.
SFFC, Inc.
1,000
2
Common
100%
100%
Smithfield Foods, Inc.
Smithfield Deli Group, Inc.
100
1
Common
100%
100%
Smithfield Foods, Inc.
Smithfield Global Products Inc.
100
2
Common
100%
100%
Smithfield Foods, Inc.
Smithfield International Investments, Inc.
200
3
Common
100%
100%
Smithfield Foods, Inc.
Smithfield Purchase Corporation
100
2
Common
100%
100%
Smithfield Foods, Inc.
Smithfield Strategic Sourcing & Service Co., Inc.
100
1
Common
100%
100%
Smithfield Foods, Inc.
Smithfield Trading Company, Inc.
100
1
Common
100%
100%
Smithfield Foods, Inc.
Stefano Foods, Inc.
150
5
Common
100%
100%
Smithfield Foods, Inc.
The Smithfield Inn Corporation
100
2
Common
100%
100%
Smithfield Foods, Inc.
The Smithfield Packing Company, Incorporated
1,000
3
Common
100%
100%
Smithfield Foods, Inc.
Animpol S.A.
N/A
N/A
Share Capital
97.96%
65%
John Morrell & Co.
Iowa Quality Meats, Ltd.
37,116
36
Common
100%
100%
John Morrell & Co.
Jonmor Investments, Inc.
100
1
Common
100%
100%
John Morrell & Co.
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.)
1,000
2
Common
100%
100%
Farmland Foods, Inc.
North Side Investments, Inc.
100
1
Common
100%
100%
Patrick Cudahy, LLC
Patcud Investments, Inc.
1,000
2
Common
100%
100%
The Smithfield Packing Company, Incorporated
SF Investments, Inc.
2,000
8
Common
100%
100%
The Smithfield Packing Company, Incorporated
Smithfield Transportation Co., Inc.
100
2
Common
100%
100%
SF Investments, Inc.
Murphy Farms of Texhoma, Inc.
100,000
3
Common
100%
100%
Murphy-Brown LLC
NPD Investments, Inc.
100
2
Common
100%
100%
Murphy-Brown LLC
Tar Heel Turkey Hatchery, Inc.
8,000, 40,000
4A, 63B
Common
100%
100%
Murphy-Brown LLC
Chief Milling Partners, Inc.
1,000,000
3
Common
100%
100%







--------------------------------------------------------------------------------




OTHER SECURITIES OR OTHER INVESTMENT PROPERTY(UNCERTIFICATED)
Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
Percentage Ownership Interest Pledged
Smithfield Purchase Corporation
Brown's Realty Partnership
Partnership Interests
1%
1%
Smithfield Purchase Corporation
Carroll's Realty Partnership
Partnership Interests
1%
1%
Smithfield Purchase Corporation
Smithfield-Carroll's Farms
Partnership Interests
1%
1%
Premium Standard Farms, LLC
Crystal Peak Environmental LLC
Limited Liability Company Interests
80%
80%
Premium Standard Farms, LLC
KC2 Real Estate LLC
Limited Liability Company Interests
100%
100%
Murphy-Brown LLC
Brown's Realty Partnership
Partnership Interests
99%
99%
Murphy-Brown LLC
Carroll's Realty Partnership
Partnership Interests
99%
99%
Murphy-Brown LLC
Smithfield-Carroll's Farms
Partnership Interests
99%
99%
Murphy-Brown LLC
Duplin Marketing Company, LLC
Limited Liability Company Interests
100%
100%
Murphy-Brown LLC
AgProvision, LLC
Limited Liability Company Interests
42.9%
42.9%
Murphy-Brown LLC
L&H Farms LLC
Limited Liability Company Interests
50%
50%
Murphy-Brown LLC
Pork Plus, LLC
Limited Liability Company Interests
100%
100%
Murphy-Brown LLC
Premium Standard Farms, LLC
Limited Liability Company Interests
100%
100%
Murphy-Brown LLC
Wilmington Bulk, LLC
Limited Liability Company Interests
60%
60%
John Morrell & Co.
Murphy-Brown LLC
Limited Liability
Company Interest
100%
100%
John Morrell & Co.
Patrick Cudahy, LLC
Limited Liability
Company Interest
100%
100%
John Morrell & Co.
Premium Pet Health, LLC
Limited Liability Company Interests
100%
100%
Premium Pet Health, LLC
Rocky Mountain Lamb LLC
Limited Liability Company Interests
50%
50%
John Morrell & Co.
Armour-Eckrich Meats LLC
Limited Liability Company Interests
100%
100%
John Morrell & Co.
Bubba Foods, LLC
Limited Liability Company Interests
20%
20%
John Morrell & Co.
Henry's Hickory House, LLC
Limited Liability Company Interests
60%
60%
John Morrell & Co.
Distribution Development, L.L.C.
Limited Liability Company Interests
50%
50%
Smithfield Foods, Inc.
Smithfield Culinary Foods Group, LLC
Limited Liability Company Interests
100%
100%
Smithfield Foods, Inc.
Smithfield BioEnergy LLC
Limited Liability Company Interests
100%
100%
Smithfield Foods, Inc.
Best Solutions LLC
Limited Liability Company Interests
57.14%
57.14%
SFFC, Inc.
Smithfield Receivables Funding LLC
Limited Liability Company Interests
100%
100%
The Smithfield Packing Company, Incorporated
Carolina Cold Storage Limited Partnership
Partnership
50%
50%
Smithfield Foods, Inc.
Smithfield Capital Trust I
Beneficial Ownership
100%
100%
Smithfield Foods, Inc.
SF Holding Sp. z o.o.
Equity Interests
100%
65%
Smithfield Foods, Inc.
Animex Sp. z o.o
Equity Interests
69.525%
65%
Smithfield Foods, Inc.
Smithfield Foods de Mexico, S. de R.L. de C.V.
Equity Interests
39.496%
39.496%
Smithfield Foods, Inc.
Prima Farms Sp. z o.o.
Equity Interests
100%
65%
Murphy-Brown LLC
Granjas Carroll de Mexico, S. de R.I. de C.V.
Equity Interests
50%
50%





--------------------------------------------------------------------------------




PLEDGED NOTES
1.    Amended and Restated Intercompany Note, dated as of the Effective Date,
among the Grantors and the Restricted Subsidiaries.


2.    The Subordinated Notes dated as of the Effective Date, executed by the
Receivables Entity pursuant to the Receivables Securitization and payable to
each of the Receivables Originators, as the same may be amended or otherwise
modified from time to time.
INSTRUMENTS
None.






--------------------------------------------------------------------------------




Exhibit D
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement


Offices in which Financing Statements will be Filed
Grantor
Filing Office
Smithfield Foods, Inc.
Virginia State Corporation Commission
Armour-Eckrich Meats LLC
Delaware Secretary of State
Brown's Realty Partnership
North Carolina Secretary of State
Carroll's Realty Partnership
North Carolina Secretary of State
Farmland Foods, Inc.
Delaware Secretary of State
John Morrell & Co.
Delaware Secretary of State
Jonmor Investments, Inc.
Delaware Secretary of State
Murphy-Brown LLC
Delaware Secretary of State
Patcud Investments, Inc.
Delaware Secretary of State
Patrick Cudahy, LLC
Delaware Secretary of State
Premium Pet Health, LLC
Delaware Secretary of State
Premium Standard Farms, LLC
Delaware Secretary of State
SF Investments, Inc.
Delaware Secretary of State
SFFC, Inc.
Delaware Secretary of State
Smithfield Global Products Inc.
Delaware Secretary of State
Smithfield Purchase Corporation
North Carolina Secretary of State
Smithfield Transportation Co., Inc.
Delaware Secretary of State
Smithfield-Carroll's Farms
Virginia State Corporation Commission
North Carolina Secretary of State
Stefano Foods, Inc.
North Carolina Secretary of State
The Smithfield Packing Company, Incorporated
Delaware Secretary of State
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.)
Delaware Secretary of State
Murphy Farms of Texhoma, Inc.
Office of the County Clerk of Oklahoma County, Oklahoma









--------------------------------------------------------------------------------




Exhibit E
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement
Mergers and Acquisitions
Mergers described in the recitals hereto and the following transactions:


Entity:
Action:
Armour-Eckrich Meats LLC (f/k/a Arm-Eck Acquisition, LLC, f/k/a Arm-Eck
Acquisition, Inc.)
·Carando Sub, Inc., a Delaware corporation, merged with and into Armour-Eckrich
Meats LLC on 5/3/2009
·Armour-Eckrich Meats LLC acquired assets comprising the branded meats business
of ConAgra Foods, Inc. on 10/2/2006
Farmland Foods, Inc.
·Cook's Hams, Inc. acquired assets comprising the Cook's Hams business from
ConAgra Foods, Inc. on 4/3/2006
·Milan Plant, LLC, a Delaware limited liability company, merged with and into
Farmland Foods, Inc. on 1/2/2008
·Cook's Hams, Inc., a Delaware corporation, merged with and into Farmland Foods,
Inc. on 12/31/2008
·North Side Foods, Inc., a Delaware corporation, merged with and into Farmland
Foods, Inc., a Delaware corporation, on December 31, 2009
·Farmland Distribution, Inc., a Delaware corporation, merged with and into
Farmland Foods, Inc., a Delaware corporation, on May 2, 2010
John Morrell & Co.
Acquisitions:
·John Morrell & Co. acquired the assets comprising Mosey's corned beef business
from SMG, Inc. on 10/16/06
·John Morrell & Co. acquired 49% of the membership interests of Premium Pet
Health, LLC, a Delaware limited liability company on December 23, 2009
Merged with and into John Morrell & Co. on 12/1/2006:
·Case Ready Meats Corp., a Delaware corporation
·Dakota Acquisition Company, a South Dakota corporation
·JMC Gold Label Meats, Inc., a Delaware corporation
·John Morrell of Japan, Inc., a Delaware corporation
Murphy-Brown LLC
·M-B Farms Sub LLC, a Delaware limited liability company, merged with and into
Murphy-Brown LLC on 1/2/2008
Merged with and into Murphy-Brown LLC on 5/3/2009:
·Brown's Farms, LLC, a Delaware limited liability company
·Brown's of Carolina LLC, a Delaware limited liability company
·Carroll's Foods LLC, a Delaware limited liability company
·Carroll's Foods of Mexico LLC, a Delaware limited liability company
·Carroll's Foods of Virginia LLC, a Delaware limited liability company
·Central Plains Farms LLC, a Delaware limited liability company
·Circle Four LLC, a Delaware limited liability company
·Circle Four Farms, LLC, a North Carolina limited liability company
·Colorado Boar Stud LLC, a Delaware limited liability company
·M-B Farmland LLC, a Delaware limited liability company
·Murphy-Brown Holdings LLC, a Delaware limited liability company
·Murphy Farms LLC, a Delaware limited liability company
·Prestage-Stoecker Farms, LLC, a Delaware limited liability company
·Quarter M Farms LLC, a Delaware limited liability company
·RGB Farms, LLC, a North Carolina limited liability company
·NPD Texas LLC, a Delaware limited liability company





--------------------------------------------------------------------------------




Premium Standard Farms, LLC (f/k/a New PSF, LLC f/k/a Premium Standard Farms,
Inc.)
·PSF Group Holdings, Inc., a Delaware corporation, merged with and into Premium
Standard Farms, Inc. on 5/2/2005
·Premium Standard Farms of North Carolina, Inc., a Delaware corporation, merged
with and into Premium Standard Farms, Inc. on 5/9/2005
·KC2 Merger Sub, Inc., a Delaware corporation, merged with and into Premium
Standard Farms, Inc. on 5/7/2007
·New PSF, LLC, a Delaware limited liability company, merged with Premium
Standard Farms, Inc. on 8/2/2008, with the surviving entity changing its name to
Premium Standard Farms, LLC.
·Lundy International, Inc., a North Carolina corporation, merged with and into
Premium Standard Farms, LLC on 11/17/2008
·Crystal Peak Technologies, LLC, a Delaware limited liability company, merged
with and into Premium Standard Farms, LLC on 5/3/2009
SF Investments, Inc.
Merged with and into SF Investments, Inc. on 12/31/2006:
·Esskay Investments, Inc., a Delaware corporation
·LMG Investments, Inc., a Delaware corporation
The Smithfield Packing Company, Incorporated (f/k/a Gwaltney of Smithfield,
Ltd.)
Acquisitions:
·Smithfield Packing Company, Incorporated acquired all of the assets comprising
the Purely Natural brand from Purely Natural, Ltd.
·Smithfield Packing Company, Incorporated acquired assets comprising the
Queenella chitterling business from M&P Chitlin Co., Inc. on 3/15/07
Merged with and into The Smithfield Packing Company Incorporated on 12/31/2006:
·Lykes Meat Group, Inc., a Delaware corporation
·Sunnyland, Inc., a Georgia corporation
·Premium Pork, Inc., a Georgia corporation
·LMJ Distribution Center, Inc., a Georgia corporation
·The Smithfield Companies, Inc., a Virginia corporation
·Williamsburg Foods, Inc., a Virginia corporation
·The Smithfield Ham and Products Company, Incorporated, a Virginia corporation
·Pruden Packing Company, Inc., a Virginia corporation
·The Peanut Shop, Inc., a Virginia corporation
·The E.M. Todd Company, Incorporated, a Virginia corporation
·The Smithfield Packing Company, Incorporated, a Virginia corporation
·Madison Packing Acquisition Sub, Inc., a Delaware corporation
·Bacon Business Acquisition Sub Inc., a Delaware corporation
·Stadler's Country Hams, Inc., a Delaware corporation
·Hancock's Old Fashioned Country Ham, Inc., a Delaware corporation
·Coddle Roasted Meats, Inc., a Virginia corporation
·Smithfield Packing Real Estate, LLC, a Delaware limited liability company


Merged with and into The Smithfield Packing Company, Incorporated on 1/2/2008:
·Clinton Plant LLC, a Delaware limited liability company


Merged with and into The Smithfield Packing Company, Incorporated on 5/3/2009:
·Grayson Plant, Inc., a Delaware corporation
·Cumberland Gap Provision Company, a Delaware corporation
·Smithfield Foods International, Inc., a Delaware corporation
·
Patrick Cudahy, LLC
·Patrick Cudahy Incorporated, a Delaware corporation, merged with and into
Patcud Merger Sub, LLC, a Delaware limited liability company, on May 1, 2011,
with the surviving company being named Patrick Cudahy, LLC
·814 Americas, Inc., a Delaware corporation, merged with and into Patrick
Cudahy, LLC, a Delaware limited liability company, on May 1, 2011
·PC Express, Inc., a Delaware corporation, merged with and into Patrick Cudahy,
LLC, a Delaware limited liability company, on May 1, 2011





--------------------------------------------------------------------------------




Smithfield Transportation Co., Inc.
·Gwaltney Transportation Co., Inc., a Delaware corporation, merged with and into
Smithfield Transportation Co., Inc., a Delaware corporation, on October 3, 2010
·LPC Transport, Inc., a Delaware corporation, merged with and into Smithfield
Transportation Co., Inc., a Delaware corporation, on October 3, 2010
·Valleydale Transportation Company, Inc., a Delaware corporation, merged with
and into Smithfield Transportation Co., Inc., a Delaware corporation, on October
3, 2010









--------------------------------------------------------------------------------




Exhibit F
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement


Letter of Credit Rights and Chattel Paper
None.








--------------------------------------------------------------------------------




Exhibit G
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement
 
Intellectual Property
TRADEMARKS
Operating Entity -
Owner
Exact Mark
Registration Number -
Reg. Date
Smithfield--Processed
SF Investments, Inc.
 
3,427,864
5/13/2008
Smithfield--Processed
SF Investments, Inc.
SMITHFIELD PREFERRED STOCK
3,059,618
2/14/2006
Smithfield--Processed
SF Investments, Inc.
SMITHFIELDINCENTIVES.COM
3,490,525
8/19/2008
Gwaltney-Processed
SF Investments, Inc.
GWALTNEY
1,741,498
12/22/1992
Gwaltney-Processed
SF Investments, Inc.
 
2,380,824
8/29/2000
Farmland-Fresh
SF Investments, Inc.
 
1,687,338
5/12/1992
Farmland-Fresh
SF Investments, Inc.
 
1,779,770
6/29/1993
Farmland-Fresh
SF Investments, Inc.
FARMLAND
2,648,396
11/12/2002
Farmland-Fresh
SF Investments, Inc.
FARMLAND EXTRA TENDER
1,649,600
7/2/1991
Farmland-Fresh
SF Investments, Inc.
 
1,974,182
5/14/1996
Farmland-Fresh
SF Investments, Inc.
 
3,049,300
1/24/2006
Farmland-Fresh
SF Investments, Inc.
 
3,063,056
2/28/2006
Cook's
SF Investments, Inc.
COOK'S
2,727,078
6/17/2003
Cudahy-Processed
Patcud
Investments, Inc.
PATRICK CUDAHY
3,528,346
11/4/2008
John Morrell-Processed
Jonmor Investments, Inc.
 
1,747,277
8/3/2004
John Morrell-Processed
Jonmor Investments, Inc.
 
2,897,136
10/26/2004
Kretschmar
Jonmor Investments, Inc.
KRETSCHMAR
1,672,694
1/21/1992
Eckrich
Jonmor Investments, Inc.
ECKRICH
2,695,413
3/11/2003
Eckrich
Jonmor Investments, Inc.
 
3,112,406
7/4/2006
Eckrich
Jonmor Investments, Inc.
ECKRICH DELI
3,159,430
10/17/2006







--------------------------------------------------------------------------------




INTELLECTUAL PROPERTY LICENSES
Trademark License Agreements:
·    Amended and Restated License Agreement, dated as of May 3, 2009, between
Jonmor Investments, Inc. and John Morrell & Co., as further amended on October
13, 2010.
·    Trademark License Agreement, dated as of May 3, 2009, between Jonmor
Investments, Inc. and Armour-Eckrich Meats LLC.
·    Amended and Restated License Agreement, dated as of May 3, 2009, between
Patcud Investments, Inc. and Patrick Cudahy, Incorporated.
·    Amended and Restated License Agreement, dated as of May 3, 2009, between SF
Investments, Inc. and The Smithfield Packing Company.
·    Amended and Restated License Agreement, dated as of May 3, 2009, between SF
Investments, Inc. and Farmland Foods, Inc.








--------------------------------------------------------------------------------




Exhibit H
to
Smithfield Foods, Inc.
Second Amended and Restated Security Agreement


Commercial Tort Claims


None.






